


Exhibit 10.1

 

 

CREDIT AGREEMENT

 

DATED AS OF MARCH 24, 2014,

 

AMONG

 

WILLDAN GROUP, INC.,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

AND

 

BMO HARRIS BANK N.A.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

DEFINITIONS; INTERPRETATION

 

1

 

 

 

 

 

Section 1.1.

 

Definitions

 

1

Section 1.2.

 

Interpretation

 

29

Section 1.3.

 

Change in Accounting Principles

 

29

 

 

 

 

 

SECTION 2.

 

THE FACILITIES

 

30

 

 

 

 

 

Section 2.1.

 

Delayed Draw Term Loan Facility

 

30

Section 2.2.

 

Revolving Facility

 

30

Section 2.3.

 

Letters of Credit

 

30

Section 2.4.

 

Applicable Interest Rates

 

32

Section 2.5.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

 

33

Section 2.6.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

 

33

Section 2.7.

 

Maturity of Loans

 

34

Section 2.8.

 

Prepayments

 

35

Section 2.9.

 

Default Rate

 

37

Section 2.10.

 

Evidence of Indebtedness

 

38

Section 2.11.

 

Commitment Terminations

 

38

Section 2.12.

 

Extension of Revolving Credit Termination Date

 

39

 

 

 

 

 

SECTION 3.

 

FEES

 

39

 

 

 

 

 

Section 3.1.

 

Fees

 

39

 

 

 

 

 

SECTION 4.

 

TAXES; CHANGE IN CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY

 

40

 

 

 

 

 

Section 4.1.

 

Taxes

 

40

Section 4.2.

 

Change of Law

 

41

Section 4.3.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 

41

Section 4.4.

 

Increased Costs

 

42

Section 4.5.

 

Funding Indemnity

 

43

Section 4.6.

 

Discretion of the Bank as to Manner of Funding

 

43

Section 4.7.

 

Lending Offices; Mitigation Obligations

 

44

 

 

 

 

 

SECTION 5.

 

PLACE AND APPLICATION OF PAYMENTS

 

44

 

 

 

 

 

Section 5.1.

 

Place and Application of Payments

 

44

Section 5.2.

 

Non-Business Days

 

44

Section 5.3.

 

Payments Set Aside

 

44

Section 5.4.

 

Account Debit

 

45

 

i

--------------------------------------------------------------------------------


 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

 

45

 

 

 

 

 

Section 6.1.

 

Organization and Qualification

 

45

Section 6.2.

 

Subsidiaries

 

45

Section 6.3.

 

Authority and Validity of Obligations

 

45

Section 6.4.

 

Use of Proceeds; Margin Stock

 

46

Section 6.5.

 

Financial Reports

 

46

Section 6.6.

 

No Material Adverse Change

 

47

Section 6.7.

 

Full Disclosure

 

47

Section 6.8.

 

Trademarks, Franchises, and Licenses

 

47

Section 6.9.

 

Governmental Authority and Licensing

 

47

Section 6.10.

 

Good Title

 

47

Section 6.11.

 

Litigation and Other Controversies

 

47

Section 6.12.

 

Taxes

 

48

Section 6.13.

 

Approvals

 

48

Section 6.14.

 

Affiliate Transactions

 

48

Section 6.15.

 

Investment Company

 

48

Section 6.16.

 

ERISA

 

48

Section 6.17.

 

Compliance with Laws

 

48

Section 6.18.

 

OFAC

 

49

Section 6.19.

 

Labor Matters

 

49

Section 6.20.

 

Other Agreements

 

50

Section 6.21.

 

Solvency

 

50

Section 6.22.

 

No Default

 

50

Section 6.23.

 

No Broker Fees

 

50

Section 6.24.

 

Security Documents

 

50

 

 

 

 

 

SECTION 7.

 

CONDITIONS PRECEDENT

 

51

 

 

 

 

 

Section 7.1.

 

All Credit Events

 

51

Section 7.2.

 

Initial Credit Event

 

52

 

 

 

 

 

SECTION 8.

 

COVENANTS

 

54

 

 

 

 

 

Section 8.1.

 

Maintenance of Business

 

54

Section 8.2.

 

Maintenance of Properties

 

54

Section 8.3.

 

Taxes and Assessments

 

55

Section 8.4.

 

Insurance

 

55

Section 8.5.

 

Financial Reports

 

55

Section 8.6.

 

Inspection; Field Audits

 

58

Section 8.7.

 

Borrowings and Guaranties

 

58

Section 8.8.

 

Liens

 

59

Section 8.9.

 

Investments, Acquisitions, Loans and Advances

 

61

Section 8.10.

 

Mergers, Consolidations and Sales

 

62

Section 8.11.

 

Maintenance of Subsidiaries

 

63

Section 8.12.

 

Dividends and Certain Other Restricted Payments

 

63

Section 8.13.

 

ERISA

 

63

 

ii

--------------------------------------------------------------------------------


 

Section 8.14.

 

Compliance with Laws

 

63

Section 8.15.

 

Compliance with OFAC Sanctions Programs

 

64

Section 8.16.

 

Burdensome Contracts With Affiliates

 

65

Section 8.17.

 

No Changes in Fiscal Year

 

65

Section 8.18.

 

Formation of Subsidiaries; Guaranty Requirements

 

65

Section 8.19.

 

Change in the Nature of Business

 

65

Section 8.20.

 

Use of Proceeds

 

65

Section 8.21.

 

No Restrictions

 

65

Section 8.22.

 

Subordinated Debt

 

66

Section 8.23.

 

Financial Covenants

 

66

Section 8.24.

 

Modification of Certain Documents

 

66

Section 8.24.

 

Post-Closing Covenant

 

66

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT AND REMEDIES

 

67

 

 

 

 

 

Section 9.1.

 

Events of Default

 

67

Section 9.2.

 

Non-Bankruptcy Defaults

 

69

Section 9.3.

 

Bankruptcy Defaults

 

69

Section 9.4.

 

Collateral for Undrawn Letters of Credit

 

70

Section 9.5.

 

Post-Default Collections

 

70

 

 

 

 

 

SECTION 10.

 

THE GUARANTEES

 

70

 

 

 

 

 

Section 10.1.

 

The Guarantees

 

70

Section 10.2.

 

Guarantee Unconditional

 

71

Section 10.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 

72

Section 10.4.

 

Subrogation

 

72

Section 10.5.

 

Subordination

 

72

Section 10.6.

 

Waivers

 

73

Section 10.7.

 

Limit on Recovery

 

73

Section 10.8.

 

Stay of Acceleration

 

73

Section 10.9.

 

Benefit to Guarantors

 

73

Section 10.10.

 

Keepwell

 

73

 

 

 

 

 

SECTION 11.

 

COLLATERAL

 

74

 

 

 

 

 

Section 11.1.

 

Collateral

 

74

Section 11.2.

 

Depository Banks

 

74

Section 11.3.

 

Liens on Real Property

 

75

Section 11.4.

 

Further Assurances

 

75

 

 

 

 

 

SECTION 12.

 

MISCELLANEOUS

 

75

 

 

 

 

 

Section 12.1.

 

Notices

 

75

Section 12.2.

 

Amendments, Etc

 

76

Section 12.3

 

Costs and Expenses; Indemnification

 

76

Section 12.4.

 

No Waiver, Cumulative Remedies

 

78

 

iii

--------------------------------------------------------------------------------


 

Section 12.5.

 

Right of Setoff

 

78

Section 12.6.

 

Survival of Representations

 

78

Section 12.7.

 

Survival of Indemnities

 

78

Section 12.8.

 

Counterparts, Integration; Effectiveness

 

79

Section 12.9.

 

Headings

 

79

Section 12.10.

 

Severability of Provisions

 

79

Section 12.11.

 

Construction

 

79

Section 12.12

 

Excess Interest

 

79

Section 12.13.

 

No Advisory or Fiduciary Responsibility

 

80

Section 12.14.

 

Binding Nature; Governing Law; Jurisdiction; Consent to Service of Process

 

80

Section 12.15.

 

Waiver of Jury Trial

 

81

Section 12.16.

 

USA Patriot Act

 

82

Section 12.17.

 

Confidentialilty

 

82

 

 

 

 

 

Signature Page

 

 

 

S-1

 

EXHIBIT A

—

Notice of Borrowing

EXHIBIT B

—

Notice of Continuation/Conversion

EXHIBIT C-1

—

Delayed Draw Term Note

EXHIBIT C-2

—

Revolving Note

EXHIBIT D

—

Borrowing Base Certificate

EXHIBIT E

—

Compliance Certificate

EXHIBIT F

—

Additional Guarantor Supplement

SCHEDULE 1.1

—

Fiscal Quarters

SCHEDULE 6.2

—

Subsidiaries

SCHEDULE 8.9

—

Permitted Investments

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement is entered into as of March 24, 2014, by and among WILLDAN
GROUP, INC., a Delaware corporation (the “Borrower”), the direct and indirect
Subsidiaries of the Borrower from time to time party to this Agreement, as
Guarantors, and BMO HARRIS BANK N.A., a national banking association (the
“Bank”), as the lender as provided herein.

 

PRELIMINARY STATEMENT

 

The Borrower has requested, and the Bank has agreed to extend, certain credit
facilities on the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                                             DEFINITIONS;
INTERPRETATION.

 

Section 1.1.                                Definitions.  The following terms
when used herein shall have the following meanings:

 

“Account Debtor” means any Person obligated to make payment on any Receivable.

 

“Acquired Business” means the entity or assets acquired by the Borrower or
another Loan Party in an Acquisition, whether before or after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or another Loan Party is the surviving entity.

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR

=

LIBOR

 

 

1 - Eurodollar Reserve Percentage

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, in any event for purposes of this definition, any Person that owns,
directly or indirectly, 5% or more of the securities having the ordinary voting
power for the election of directors or governing body of a corporation or 5% or
more of the partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) will be deemed to control such
corporation or other Person.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations,
Letter of Credit Fees, and the commitment fees payable under Section 3.1(a),
until the first Pricing Date, the rates per annum shown opposite Level I below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

 

LEVEL

 

TOTAL
LEVERAGE
RATIO FOR
SUCH PRICING
DATE

 

APPLICABLE
MARGIN FOR BASE
RATE LOANS
UNDER REVOLVING
FACILITY AND
REIMBURSEMENT
OBLIGATIONS
SHALL BE:

 

APPLICABLE
MARGIN FOR
BASE RATE
LOANS UNDER
DELAYED
DRAW TERM
LOAN FACILITY
SHALL BE:

 

APPLICABLE
MARGIN FOR
EURODOLLAR
LOANS UNDER
REVOLVING
FACILITY AND
FINANCIAL
LETTER OF
CREDIT FEES
SHALL BE:

 

APPLICABLE
MARGIN FOR
EURODOLLAR
LOANS UNDER
DELAYED
DRAW TERM
LOAN
FACILITY
SHALL BE:

 

APPLICABLE
MARGIN FOR
PERFOR-
MANCE
LETTER OF
CREDIT FEES
SHALL BE:

 

APPLICABLE
MARGIN FOR
COMMITMENT
FEE SHALL
BE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Less than 0.75 to 1.0

 

0.75

%

1.00

%

1.75

%

2.00

%

1.31

%

0.20

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II

 

Less than 1.50 to 1.0, but greater than or equal to 0.75 to 1.0

 

1.00

%

1.25

%

2.00

%

2.25

%

1.50

%

0.25

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III

 

Greater than or equal to 1.50 to 1.0

 

1.25

%

1.50

%

2.25

%

2.50

%

1.69

%

0.30

%

 

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter
ending on or after the first Fiscal Quarter of 2014, the date on which the Bank
is in receipt of the Borrower’s most recent financial statements (and, in the
case of the Fiscal Year-end financial statements, audit report) for the Fiscal
Quarter then ended, pursuant to Section 8.5.  The Applicable Margin shall be
established based on the Total Leverage Ratio for the most recently completed
Fiscal Quarter and the Applicable Margin established on a Pricing Date shall
remain in effect until the next Pricing Date.  If the Borrower has not delivered
its financial statements by the date such financial statements (and, in the case
of the Fiscal Year-end financial statements, audit report) are required to be
delivered under Section 8.5, until such financial statements and audit report
are delivered, the Applicable Margin shall be the highest Applicable Margin
(i.e., Level III shall apply).  If the Borrower subsequently delivers such
financial statements before the next Pricing Date, the Applicable Margin shall
be determined on the date of delivery of such financial statements and remain in
effect until the next Pricing Date.  In all other circumstances, the Applicable
Margin shall be in effect from the Pricing Date that occurs immediately after
the end of the Fiscal Quarter covered by such financial statements until the
next Pricing Date.  Each determination of the Applicable Margin made by the Bank
in accordance with the foregoing shall be conclusive and binding on the Borrower
if reasonably determined.

 

2

--------------------------------------------------------------------------------


 

“Application” is defined in Section 2.3(b).

 

“Assigned Accounts” is defined in Section 11.2.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 or on any update of any such
list provided by the Borrower to the Bank, or any further or different officers
of the Borrower so named by any Authorized Representative of the Borrower in a
written notice to the Bank.

 

“Bank” means BMO Harris Bank N.A., in its capacity as the lender hereunder, and
any successor in such capacity.

 

“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by the Bank or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, and (c) depository,
cash management, and treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

 

“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: 
(a) the rate of interest announced or otherwise established by the Bank from
time to time as its prime commercial rate as in effect on such day, with any
change in the Base Rate resulting from a change in said prime commercial rate to
be effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Bank’s best or
lowest rate), (b) the sum of (i) the rate determined by the Bank to be the
average (rounded upward, if necessary, to the next higher 1/100 of 1%) of the
rates per annum quoted to the Bank at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Bank for sale to the Bank at face value of Federal
funds in the secondary market in an amount equal or comparable to the principal
amount for which such rate is being determined, plus (ii) 1/2 of 1%, and (c) the
LIBOR Quoted Rate for such day plus 1.00%.  As used herein, the term “LIBOR
Quoted Rate” means, for any day, the rate per annum equal to the quotient of
(i) the rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period which appears on the LIBOR01 Page as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Eurodollar Reserve Percentage.

 

3

--------------------------------------------------------------------------------


 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a).

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Bank under a Facility on a single date and, in the case of Eurodollar Loans,
for a single Interest Period.  A Borrowing is “advanced” on the day the Bank
advances funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 2.6.

 

“Borrowing Base” means, as of any time it is to be determined, the sum of:

 

(a)                           75% of the then outstanding unpaid amount of
Eligible Receivables and the Eligible Retainage Base; plus

 

(b)                           50% of the value (computed at the lower of market
or cost using the first-in/first-out method of inventory valuation applied in
accordance with GAAP) of Eligible Inventory;

 

provided that (i) the Bank shall have the right upon five (5) Business Days’
notice to the Borrower to reduce the advance rates against Eligible Receivables
and Eligible Inventory in its Permitted Discretion based on results from any
field audit or appraisal of the Collateral and (ii) the Borrowing Base shall be
computed only as against and on so much of such Collateral as is included on the
Borrowing Base Certificates furnished from time to time by the Borrower pursuant
to this Agreement and, if required by the Bank pursuant to any of the terms
hereof or any Collateral Document, as verified by such other evidence reasonably
required to be furnished to the Bank pursuant hereto or pursuant to any such
Collateral Document.

 

“Borrowing Base Certificate” means the certificate in the form of Exhibit D
hereto, or in such other form acceptable to the Bank, to be delivered to the
Bank pursuant to Section 8.5.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Bank,
as collateral for L/C Obligations, cash or deposit account balances subject to a
first priority perfected security interest in favor of the Bank or, if the Bank
agrees in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Bank.

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof,
(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing within one (1) year from the date of creation thereof and, at the time
of acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof or the District of Columbia having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) deposit
accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is fully insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $250,000,000, having a term of not more
than seven (7) days, with respect to securities satisfying the criteria in
clauses (a) or (d) above, provided all such agreements require physical delivery
of the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System, and (g) investments in money
market funds substantially all of whose assets are invested in the types of
assets described in clauses (a) through (f) above.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

5

--------------------------------------------------------------------------------

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 25% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, (b) the failure of individuals who are members of the board
of directors (or similar governing body) of the Borrower on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Borrower, or (c) any
“Change of Control” (or words of like import), as defined in any agreement or
indenture relating to any issue of Material Indebtedness of any Loan Party or
any Subsidiary of a Loan Party, shall occur.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Bank in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Bank, or any security trustee
therefor, by the Collateral Documents.

 

“Collateral Account” is defined in Section 9.4(b).

 

“Collateral Access Agreement” means any landlord waiver, warehouse, processor or
other bailee letter or other agreement, in form and substance satisfactory to
the Bank, between the Bank and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of the Borrower or any Subsidiary for any real property where any
Collateral is located, as such landlord waiver, bailee letter or other agreement
may be amended, restated, or otherwise modified from time to time.

 

6

--------------------------------------------------------------------------------


 

“Collateral Documents” means the Mortgages, the Security Agreement, and all
other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements, control agreements, and other documents as
shall from time to time secure or relate to the Secured Obligations or any part
thereof.

 

“Commitments” means the Revolving Credit Commitment and the Delayed Draw Term
Loan Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Voting Stock of such Person.

 

“Construction Joint Venture” means an investment made in the ordinary course of
business in connection with joint ventures (including legal entity joint
ventures) or a similar pooling of efforts in respect of a specific project or
series of related specific projects for a limited or fixed duration which is
formed to conduct business of the type in which any Loan Party is presently
engaged and which procures the services necessary to conduct its business (other
than incidental services) through the owners of such joint venture or pooling of
efforts or through subcontractors to the owners of such joint venture.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

7

--------------------------------------------------------------------------------


 

“Default” means any event or condition which constitutes an Event of Default or
any event or condition the occurrence of which would, with the passage of time
or the giving of notice, or both, constitute an Event of Default.

 

“Delayed Draw Term Loan Availability Period” means the period from and including
the Closing Date to, but not including, 30 days prior to the Delayed Draw Term
Loan Maturity Date, or such earlier date on which (x) Delayed Draw Term Loans
have been advanced by the Bank in an amount equal to the Delayed Draw Term Loan
Commitment or (y) the Delayed Draw Term Loan Commitment is terminated in whole
pursuant to Sections 2.11, 9.2 or 9.3 hereof.

 

“Delayed Draw Term Loan Commitment” means the obligation of the Bank to make the
Delayed Draw Term Loan during the Delayed Draw Term Loan Availability Period in
the principal amount not to exceed the amount set forth in Section 2.1.

 

“Delayed Draw Term Loan” is defined in Section 2.1 and, as so defined, includes
a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Delayed Draw
Term Loan hereunder.

 

“Delayed Draw Term Loan Facility” means the credit facility for the Delayed Draw
Term Loans described in Section 2.1 hereof.

 

“Delayed Draw Term Loan Maturity Date” means (i) March 24, 2016 or (ii) such
later date to which the Delayed Draw Term Loan Maturity Date is extended in
whole pursuant to Section 2.12.

 

“Delayed Draw Term Note” is defined in Section 2.10 hereof.

 

“Designated Disbursement Account” means the account of the Borrower maintained
with the Bank or its Affiliate and designated in writing to the Bank as the
Borrower’s Designated Disbursement Account (or such other account as the
Borrower and the Bank may otherwise agree).

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) the sale or lease of inventory in the ordinary course
of business, and (b) the sale, transfer, lease or other disposition of Property
of a Loan Party to another Loan Party in the ordinary course of its business.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Earn Out Obligations” means and includes any cash earn out obligations,
performance payments or similar obligations of the Borrower or any Guarantor to
any sellers arising out of or in connection with an Acquisition, but excluding
any working capital adjustments or payments for services or licenses provided by
such sellers.

 

8

--------------------------------------------------------------------------------


 

“EBITDA” means, with reference to any period, (i) Net Income for such period
(consistently determined in accordance with the Fiscal Year of 2012 audited
financial statements delivered to the Bank (the “2012 Audited Financials”)) plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income taxes
for such period, (c) depreciation of fixed assets and amortization of intangible
assets for such period, and (d) non-cash charges and other pro forma adjustments
for such period deducted in the determination of Net Income for such period and
reasonably acceptable to the Bank, minus (ii) all amounts included in the
calculation of Net Income with respect to such period in respect of non-cash
gains and other pro forma adjustments included in the calculation of Net Income
with respect to such period (calculated consistent with GAAP in effect as of the
2012 Audited Financials).  EBITDA shall be calculated on a pro forma basis
giving effect to any Permitted Acquisition or disposition of a Subsidiary or
business segment during such period and including pro forma cost savings to the
extent such cost savings are approved in the reasonable discretion of the Bank.

 

“Eligible Inventory” means finished goods inventory of the Borrower or any
Guarantor that:

 

(a)                           is an asset of such Person to which it has good
and marketable title, is freely assignable, and is subject to a perfected, first
priority Lien in favor of the Bank free and clear of any other Liens (other than
Liens permitted by Section 8.8(a) or (b) arising by operation of law which are
subordinate to the Liens in favor of the Bank);

 

(b)                           is located in the United States of America at a
Permitted Collateral Location as set forth in the Security Agreement and, in the
case of any location not owned by such Person, which is at all times subject
either to a Collateral Access Agreement or, in the absence of such Collateral
Access Agreement and the Bank so agrees in its sole discretion, reserves
established to the satisfaction of the Bank;

 

(c)                            is not bill-and-hold inventory or otherwise so
identified to a contract to sell that it constitutes a Receivable;

 

(d)                           is not obsolete or slow moving, and is of good and
merchantable quality conforming to all standards imposed by any Governmental
Authority free from any defects which might adversely affect the market value
thereof;

 

(e)                            is not covered by a warehouse receipt or similar
document;

 

(f)                             does not constitute spare or replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, samples,
prototypes, displays or display items, bill-and-hold goods, goods that are
returned or marked for return (except to the extent such goods may be resold in
the ordinary course of business), repossessed goods, defective or damaged goods,
goods that have been discontinued or components thereof, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

 

9

--------------------------------------------------------------------------------


 

(g)                            does not contain or bear any intellectual
property rights licensed to the Borrower or such Guarantor unless the Bank is
satisfied that it may sell or otherwise dispose of such inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such inventory under
the current licensing agreement;

 

(h)                            all representations and warranties set forth in
this Agreement and the Collateral Documents are true and correct with respect
thereto; and

 

(i)                            is not otherwise deemed to be ineligible in the
reasonable judgment of the Bank (it being acknowledged and agreed that with five
(5) Business Days prior written notice any inventory or categories thereof of
the Borrower or any Guarantor may be deemed ineligible by the Bank acting in is
reasonable judgment).

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any other Loan Party or any business reasonably
related thereto.

 

“Eligible Receivables” means any Receivable of the Borrower or any Guarantor
that:

 

(a)                            (i) arises out of the sale of goods or the
performance of services in the ordinary course of business that is not
contingent upon the completion of any further performance by the Borrower or any
Guarantor or any other Person on its/their behalf, (ii) does not represent a
retainage amount, (iii) does not relate to the payment of interest, and (iii) is
net of any deposits made by or for the account of the relevant Account Debtor;

 

(b)                            is payable in U.S. Dollars and the Account Debtor
on such Receivable is located within the United States of America or, if such
right has arisen out of the sale of such goods shipped to, or out of the
rendition of services to, an Account Debtor located in any other country, such
right is secured by a valid and irrevocable transferable letter of credit issued
by a lender reasonably acceptable to the Bank for the full amount thereof which
has been assigned or transferred to the Bank in a manner acceptable to the Bank;

 

(c)                             is the valid, binding and legally enforceable
obligation of the Account Debtor obligated thereon and such Account Debtor
(i) is not a Subsidiary or an Affiliate of any Loan Party, (ii) is not a
shareholder, director, officer, or employee of any Loan Party or of any of its
Subsidiaries, (iii) is not the United States of America, or any state or
political subdivision thereof, or any department, agency or instrumentality of
any of the foregoing, unless the Assignment of Claims Act, or any similar state
or local statute, as the case may be, is complied with to the satisfaction of
the Bank, (iv) is not a debtor under any proceeding under any Debtor Relief Law,
(v) is not an assignor for the benefit of creditors, or (vi) has not sold all or
substantially all of its assets;

 

(d)                            is not evidenced by an instrument or chattel
paper unless the same has been endorsed and delivered to the Bank;

 

10

--------------------------------------------------------------------------------


 

(e)                             is an asset of such Person to which it has good
and marketable title, is freely assignable, and is subject to a perfected, first
priority Lien in favor of the Bank free and clear of any other Liens (other than
Liens permitted by Section 8.8(a) or (b) arising by operation of law which are
subordinate to the Liens in favor of the Bank);

 

(f)                           is not subject to any counterclaim or defense
asserted by the Account Debtor or subject to any offset or contra account
payable to the Account Debtor (unless the amount of such Receivable is net of
such contra account established to the reasonable satisfaction of the Bank);

 

(g)                             no surety bond was required or given in
connection with said Receivable or the contract or purchase order out of which
the same arose;

 

(h)                            it is evidenced by an invoice to the Account
Debtor dated not more than thirty (30) days subsequent to the shipment date of
the relevant inventory or completion of performance of the relevant services and
is issued on ordinary trade terms requiring payment within 30 days of invoice
date, and has not been invoiced more than once;

 

(i)                            is not unpaid more than 90 days after the
original due date, and which has not been written off the books of the Borrower
of such Guarantor or otherwise designated as uncollectible;

 

(j)                           is not owed by an Account Debtor who is obligated
on Receivables more than 20% of the aggregate unpaid balance of which have been
past due for longer than the relevant period specified in subsection (i) above
unless the Bank has approved the continued eligibility thereof;

 

(k)                            would not cause the total Receivables owing from
any one Account Debtor and its Affiliates to exceed 20% of all Eligible
Receivables;

 

(l)                            would not cause the total Receivables owing from
any one Account Debtor and its Affiliate to exceed any credit limit established
for purposes of determining eligibility hereunder by the Bank in its Permitted
Discretion for such Account Debtor and for which the Bank has given the Borrower
at least five (5) Business Days prior notice of the establishment of any such
credit limit;

 

(m)                            is not owed by an Account Debtor located in any
jurisdiction which requires filing of a “Notice of Business Activities Report”
or other similar report in order to permit the Borrower or such Guarantor to
seek judicial enforcement in such jurisdiction of payment of such Receivable,
unless the Borrower or such Guarantor has filed such report or qualified to do
business in such jurisdiction;

 

(n)                            complies in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;

 

11

--------------------------------------------------------------------------------


 

(o)                            all representations and warranties set forth in
this Agreement and the Collateral Documents are true and correct with respect
thereto;

 

(p)                            does not arise from a sale on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or any other
repurchase or return basis; and

 

(q)                            is not otherwise deemed to be ineligible in the
reasonable judgment of the Bank (it being acknowledged and agreed that with
five (5) Business Days prior written notice any Receivable of the Borrower or
any Guarantor may be deemed ineligible by the Bank acting in its reasonable
judgment).

 

“Eligible Retainage” means, as of any date of determination, retainage amounts
owing to any Loan Party arising from the sale of goods or performance of
services in the ordinary course of business that would constitute an Eligible
Receivable if such amounts were not retainage amounts and the contingencies
necessary for the release of such retainage amounts were satisfied pursuant to
the terms of the underlying contract under which such retainage amount arose. 
For the avoidance of doubt, clauses (f), (h), (i) and (j) of the definition of
Eligible Receivable need not be satisfied with respect to such retainage
amounts.

 

“Eligible Retainage Base” means 50% of the amount of Eligible Retainage.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, investigative, corrective
or response action in connection with a Hazardous Material, Environmental Law or
order of a Governmental Authority or (d) from any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management, protection or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
investigation, remediation or handling of, or exposure to, any Hazardous
Material or (e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
costs of compliance, penalties or indemnities), of any Loan Party or any
Subsidiary of a Loan Party directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally enforceable consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.

 

12

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b).

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

“Event of Default” means any event or condition identified as such in
Section 9.1.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Excess Availability” means, as of any time the same is to be determined, the
amount (if any) by which (a) the lesser of the Borrowing Base as then determined
and computed or the Revolving Credit Commitment as then in effect exceeds
(b) the aggregate principal amount of Revolving Loans and L/C Obligations then
outstanding.

 

“Excess Interest”  is defined in Section 12.12 hereof.

 

“Excluded Deposit Account” means a deposit account the balance of which consists
exclusively of (and is identified when established as an account established
solely for the purposes of) (a) withheld income Taxes and federal, state, local
or foreign employment Taxes in such amounts as are required in the reasonable
judgment of a Loan Party to be paid to the Internal Revenue Service or any other
U.S., federal, state or local or foreign government agencies within the
following month with respect to employees of such Loan Party, (b) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg.
Sec. 2510.3-102 on behalf of or for the benefit of employees of any Loan Party,
(c) amounts which are required to be pledged or otherwise provided as security
pursuant to any requirement of any Governmental Authority or foreign pension
requirement, (d) amounts to be used to fund payroll obligations (including, but
not limited to, amounts payable to any employment contracts between any Loan
Party and their respective employees), and (e) other deposit accounts maintained
in the ordinary course of business containing cash amounts that do not exceed at
any time $100,000 for any such account and $250,000 in the aggregate for all
such accounts under this clause (e), unless requested by the Bank after the
occurrence and during the continuation of an Event of Default.

 

13

--------------------------------------------------------------------------------


 

“Excluded Equity Issuances” means (a) the issuance by any Subsidiary of equity
securities to the Borrower or any Guarantor, as applicable, (b) the issuance of
equity securities by the Borrower to any Person that is an equity holder of the
Borrower prior to such issuance (a “Subject Holder”) so long as such Subject
Holder did not acquire any equity securities of the Borrower so as to become a
Subject Holder concurrently with, or in contemplation of, the issuance of such
equity securities to such Subject Holder, (c) the issuance of equity securities
of the Borrower to directors, officers and employees of the Borrower and its
Subsidiaries pursuant to employee stock option plans (or other employee
incentive plans or other compensation arrangements) approved by the Borrower’s
Board of Directors, and (d) the issuance of equity securities of the Borrower in
order to finance the purchase consideration (or a portion thereof) in connection
with a Permitted Acquisition or Capital Expenditures.

 

“Excluded Property” means (a) any fee-owned real property with a fair market
value of less than $500,000 in the aggregate, unless requested by the Bank after
the occurrence and during the continuation of an Event of Default; (b) any
leased real property; (c) any equipment securing purchase money indebtedness or
Capitalized Lease Obligations if the granting of a Lien to any third party is
prohibited by the agreement(s) setting forth the terms and conditions applicable
to such Indebtedness but only if such Indebtedness and the Liens securing the
same are permitted by Sections 8.7(b) and 8.8(d) of the Credit Agreement,
provided that if and when the prohibition which prevents the granting of a Lien
in any such Property is removed, terminated or otherwise becomes unenforceable
as a matter of law (including, without limitation, the termination of any such
security interest resulting from the satisfaction of the Indebtedness secured
thereby), and notwithstanding any previous release of Lien provided by the Bank
requested in connection with respect to any such Indebtedness, the Excluded
Property will no longer include such Property and the Bank will be deemed to
have, and at all times to have had, a security interest in such property and the
Collateral will be deemed to include, and at all times to have included, such
Property without further action or notice by any Person; (d) any permit or
license issued to any Loan Party as the permit holder or licensee thereof or any
lease to which any Loan Party is lessee thereof, in each case only to the extent
and for so long as the terms of such permit, license, or lease effectively
(after giving effect to Sections 9-406 through 9-409, inclusive, of the Uniform
Commercial Code in the applicable state (or any successor provision or
provisions) or any other applicable law) prohibit the creation by such Loan
Party of a security interest in such permit, license, or lease in favor of the
Bank or would result in an effective invalidation, termination or breach of the
terms of any such permit, license or lease (after giving effect to Sections
9-406  through 9-409, inclusive, of the Uniform Commercial Code in the
applicable state (or any successor provision or provisions) or any other
applicable law), in each case unless and until any required consents are
obtained, provided that the Excluded Property will not include, and the
Collateral shall include and the security interest granted in the Collateral
shall attach to, (x) all proceeds, substitutions or replacements of any such
excluded items referred to herein unless such proceeds, substitutions or
replacements would constitute excluded items hereunder, (y) all rights to
payment due or to become due under any such excluded items referred to herein,
and (z) if and when the prohibition which prevents the granting of a security
interest in any such Property is removed, terminated, or otherwise becomes
unenforceable as a matter of law, the Bank will be

 

14

--------------------------------------------------------------------------------


 

deemed to have, and at all times to have had, a security interest in such
property, and the Collateral will be deemed to include, and at all times to have
included, such Property without further action or notice by any Person;
(e) equity interests of any Foreign Subsidiary which, if granted, would cause a
material adverse effect on the Borrower’s federal income tax liability, unless
requested by the Bank after the occurrence and during the continuation of an
Event of Default, provided that Excluded Property shall not include, and the
Collateral shall include, (x) non-voting equity interests of a first-tier
Foreign Subsidiary owned by any Loan Party and (y) voting equity interests of a
first-tier Foreign Subsidiary owned by any Loan Party representing not more than
66% of the total voting power of all outstanding voting equity interests of such
Foreign Subsidiary, with equity interests of such Foreign Subsidiary
constituting “stock entitled to vote” within the meaning of Treasury regulation
section 1.956-2(c)(2) being treated as voting equity interests of such Foreign
Subsidiary for purposes of this clause (e); and (f) Excluded Deposit Accounts.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a the Bank or required to be withheld or deducted from a payment to the Bank,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Bank being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Bank with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) the Bank acquires such interest in
the Loan or Commitment or (ii) the Bank changes its lending office, except in
each case to the extent that, pursuant to Section 4.1 amounts with respect to
such Taxes were payable to the Bank immediately before it changed its lending
office, and (c) any U.S. federal withholding Taxes imposed under FATCA.

 

“Extension Period” has the meaning set forth in Section 2.12 hereof.

 

“Extension Request Date” has the meaning set forth in Section 2.12 hereof.

 

“Facility” means any of the Revolving Facility or Delayed Draw Term Loan
Facility.

 

15

--------------------------------------------------------------------------------

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate.

 

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

 

“Financial Standby Letters of Credit” shall mean letters of credit and bank
guarantees in which the underlying performance being supported thereby is
financial in nature, as determined by the Bank, which determination shall be
conclusive and binding upon the Borrower absent manifest error.

 

“Fiscal Month” means, for the first and second Fiscal Month in any Fiscal
Quarter, a four-week period of the Borrower, and for the third Fiscal Month in
any Fiscal Quarter, a five-week period of the Borrower, where such week begins
on Saturday.

 

“Fiscal Quarter” means a three—Fiscal Month period of the Borrower.  For the
sake of clarity, the last day of each Fiscal Quarter shall be those dates set
forth on Schedule 1.1, which schedule shall be updated by the Borrower from time
to time upon request of the Bank.

 

“Fiscal Year” means a four Fiscal Quarter period of the Borrower, which period
commences on the first Saturday after the last Fiscal Month of the Fiscal Year. 
For the sake of clarity, the Fiscal Year of 2014 commences on December 28, 2013.

 

“Fixed Charge Coverage Ratio” means, at any time the same is to be determined,
the ratio of (a) EBITDA for the four (4) consecutive Fiscal Quarters most
recently then ended plus Rent Expense of the Loan Parties and their Subsidiaries
during such period less Unfinanced Capital Expenditures of the Loan Parties and
their Subsidiaries during such period to (b) the sum of Fixed Charges for the
same four (4) consecutive Fiscal Quarters then ended.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal paid or required to be paid during such period
with respect to Indebtedness of the Loan Parties and their Subsidiaries,
(b) Interest Expense paid or required to be paid in cash for such period,
(c) federal, state, and local income taxes (and franchise taxes in lieu of
income taxes) paid or required to be paid in cash by the Loan Parties and their
Subsidiaries during such period, (d) Restricted Payments paid in cash by the
Loan Parties and their Subsidiaries during such period, and (e) Rent Expense of
the Loan Parties and their Subsidiaries during such period.

 

“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

 

16

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 10, and any other guaranty agreement executed and
delivered in order to guarantee the Secured Obligations or any part thereof in
form and substance acceptable to the Bank.

 

“Guarantors” means and includes each Subsidiary of the Borrower, and the
Borrower, in its capacity as a guarantor of the Secured Obligations of another
Loan Party; provided, however, that unless otherwise required by the Bank during
the existence of any Event of Default, a Foreign Subsidiary shall not be
required to be a Guarantor hereunder if providing such Guaranty Agreement would
cause a material adverse effect on the Borrower’s federal income tax liability.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous, toxic, or a pollutant and includes, without limitation,
(a)  asbestos, polychlorinated biphenyls and petroleum (including crude oil or
any fraction thereof) and (b) any material classified or regulated as
“hazardous,” “toxic,” or a “pollutant” or words of like import pursuant to an
Environmental Law.

 

17

--------------------------------------------------------------------------------


 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.

 

“Hedging Liability” means the liability of any Loan Party to the Bank or any
Affiliates of the Bank in respect of any Hedging Agreement as such Loan Party
may from time to time enter into with the Bank or its Affiliates, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor); provided, however, that, with respect to any Guarantor,
Hedging Liability Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (including any Earn Out
Obligations but excluding trade accounts payable arising in the ordinary course
of business which are not more than sixty (60) days past due), (c) all
indebtedness secured by any Lien upon Property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
(d) all Capitalized Lease Obligations of such Person, (e) all obligations of
such Person on or with respect to letters of credit, bankers’ acceptances and
other extensions of credit whether or not representing obligations for borrowed
money, (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any equity interest in such Person
or any other Person or any warrant, right or option to acquire such equity
interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (g) all net obligations (determined as of any time based on the
termination value thereof) of such Person under any interest rate, foreign
currency, and/or commodity swap, exchange, cap, collar, floor, forward, future
or option agreement, or any other similar interest rate, currency or commodity
hedging arrangement; and (h) all Guarantees of such Person in respect of any of
the foregoing.  For all purposes hereof, the Indebtedness of any

 

18

--------------------------------------------------------------------------------


 

Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Information” is defined in Section 12.17 hereof.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than
three (3) three months, on each day occurring every three (3) months after the
commencement of such Interest Period, and (b) with respect to any Base Rate
Loan, the last day of every calendar month and on the maturity date.

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending in
the case of Eurodollar Loans, one (1), two (2), three (3), or six (6) months
thereafter, provided, however, that:

 

(i)                            no Interest Period shall extend beyond the final
maturity date of the relevant Loans;

 

(ii)                              no Interest Period with respect to any portion
of the Delayed Draw Term Loan shall extend beyond a date on which the Borrower
is required to make a scheduled payment of principal on the Delayed Draw Term
Loan, unless the sum of (a) the aggregate principal amount of the Delayed Draw
Term Loan that constitutes Base Rate Loans plus (b) the aggregate principal
amount of the Delayed Draw Term Loan that constitutes Eurodollar Loans with
Interest Periods expiring on or before such date equals or exceeds the principal
amount to be paid on the Delayed Draw Term Loan, on such payment date;

 

(iii)                               whenever the last day of any Interest Period
would otherwise be a day that is not a Business Day, the last day of such
Interest Period shall be extended to the next succeeding Business Day, provided
that, if such extension would cause the last day of an Interest Period for a
Borrowing of Eurodollar Loans to occur in the following calendar month, the last
day of such Interest Period shall be the immediately preceding Business Day; and

 

19

--------------------------------------------------------------------------------


 

(iv)                             for purposes of determining an Interest Period
for a Borrowing of Eurodollar Loans, a month means a period starting on one day
in a calendar month and ending on the numerically corresponding day in the next
calendar month; provided, however, that if there is no numerically corresponding
day in the month in which such an Interest Period is to end or if such an
Interest Period begins on the last Business Day of a calendar month, then such
Interest Period shall end on the last Business Day of the calendar month in
which such Interest Period is to end.

 

“IRS” means the United States Internal Revenue Service.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Sublimit” means $5,000,000, as reduced or otherwise amended pursuant to the
terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, common law,
rule regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any Governmental
Authority, whether federal, state, or local.

 

“Lending Office” is defined in Section 4.7.

 

“Letter of Credit” is defined in Section 2.3(a).

 

“Letter of Credit Fee” is defined in Section 3.1(b).

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Bank at 11:00 a.m. (London, England time) two (2) Business
Days before the beginning of such Interest Period by three (3) or more major
banks in the interbank eurodollar market selected by the Bank for delivery on
the first day of and for a period equal to such Interest Period and in an amount
equal or comparable to the principal amount of the Eurodollar Loan scheduled to
be made as part of such Borrowing.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.

 

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Bank from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market).

 

20

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan” means any Revolving Loan or Delayed Draw Term Loan, whether outstanding
as a Base Rate Loan or Eurodollar Loan or otherwise, each of which is a “type”
of Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranty Agreements, and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.

 

“Loan Party” means the Borrower and each of the Guarantors.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of the Borrower or of the Loan Parties and their
Subsidiaries taken as a whole, (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document or (c) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document or the rights and remedies of the
Bank thereunder or (ii) the perfection or priority of any Lien granted under any
Collateral Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Loan Parties and its Subsidiaries in an aggregate principal
amount exceeding $500,000.  For purposes of determining Material Indebtedness,
the “obligations” of any Loan Party or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Loan Party or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Material Plan” is defined in Section 9.1(h) hereof.

 

“Maximum Rate” is defined in Section 12.12 hereof.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means, collectively, each mortgage or deed of trust delivered to the
Bank pursuant to Section 11.3 from time to time, as the same may be amended,
modified, supplemented or restated from time to time.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition,
(ii) sale, use or other transactional taxes paid or payable by such Person as a
direct result of such Disposition, and (iii) the principal

 

21

--------------------------------------------------------------------------------


 

amount of any Indebtedness permitted hereby which is secured by a prior
perfected Lien on the asset subject to such Disposition and is required to be
repaid in connection with such Disposition, (b) with respect to any Event of
Loss of a Person, cash and cash equivalent proceeds received by or for such
Person’s account (whether as a result of payments made under any applicable
insurance policy therefor or in connection with condemnation proceedings or
otherwise), net of reasonable direct costs incurred in connection with the
collection of such proceeds, awards or other payments, and (c) with respect to
any offering of equity securities of a Person or the issuance of any
Indebtedness by a Person,  cash and cash equivalent proceeds received by or for
such Person’s account, net of reasonable legal, underwriting, and other fees and
expenses incurred as a direct result thereof.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, (b) the net income (or net loss) of any Person
(other than a Subsidiary) in which the Borrower or any of its Subsidiaries has
an equity interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period, and (c) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or requirement of law applicable
to such Subsidiary.

 

“Net Worth” means, for any Person and at any time the same is to be determined,
total shareholder’s equity (including capital stock, additional paid-in capital,
and retained earnings after deducting treasury stock) which would appear on the
balance sheet of such Person in accordance with GAAP.

 

“Note” and “Notes” each is defined in Section 2.10.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any other Loan Party arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” means the event specified in Section 8.15(c).

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulations or orders adopted by any State within the United
States.

 

22

--------------------------------------------------------------------------------


 

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

“Other Connection Taxes” means, with respect to the Bank, Taxes imposed as a
result of a present or former connection between the Bank and the jurisdiction
imposing such Tax (other than connections arising from the Bank having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date from the Borrower to the Bank.

 

“Performance Standby Letters of Credit” shall mean all standby letters of credit
and bank guarantees other than Financial Standby Letters of Credit, as
determined by the Bank, which determination shall be conclusive and binding upon
the Borrower and the Lenders absent manifest error.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)                            the Acquired Business is in an Eligible Line of
Business and has its primary operations within the United States of America;

 

(b)                            such Acquisition shall be structured as (1) an
asset acquisition by a Borrower or Guarantor of all or substantially all of the
assets of the Person whose assets are being acquired (or all or substantially
all of a line or lines of business of such Person), (2) a merger of the Person
to be acquired and into a Borrower or a Guarantor, with such Borrower or
Guarantor as the surviving corporation in such merger, or (3) a purchase of no
less than 100% of the equity interests of the Person to be acquired by a
Borrower or Guarantor;

 

(c)                             the Acquisition shall not be a Hostile
Acquisition;

 

23

--------------------------------------------------------------------------------


 

(d)                            the Total Consideration for the Acquired Business
shall not exceed $750,000 and, when taken together with the Total Consideration
for all Acquired Businesses during the term of this Agreement, shall not exceed
$2,500,000 in the aggregate;

 

(e)                             the Borrower shall have notified the Bank and
Lenders not less than thirty (30) days prior to any such Acquisition and
furnished to the Bank and Lenders at such time details as to such Acquisition as
are reasonably satisfactory to the Bank;

 

(f)                           if a new Subsidiary is formed or acquired as a
result of or in connection with the Acquisition, the Borrower shall have
complied with the requirements of Section 8.18, Section 10 and Section 11 in
connection therewith;

 

(g)                             the Borrower shall have delivered to the Bank a
certificate with covenant compliance calculations reasonably satisfactory to the
Bank demonstrating that after giving effect to the Acquisition and any Credit
Event in connection therewith, (i) no Default or Event of Default shall exist,
and (ii) the Borrower shall be in compliance with the financial covenants
contained in Section 8.23 on a pro forma basis (for the four (4) consecutive
Fiscal Quarters most recently then ended as if the Acquisition occurred on the
first day of such period and after giving effect to the payment of the purchase
price for the Acquired Business and, in the case of the Total Leverage Ratio,
the Total Leverage Ratio before and after giving effect to the Acquisition shall
not exceed the covenant compliance level set forth in Section 8.23 for the
prevailing period, less 0.50);

 

(h)                            after giving effect to the Acquisition and any
Credit Event in connection therewith, the Borrower shall have not less than
$2,000,000 of Unused Revolving Credit Commitments;

 

(i)                            the Acquired Business must have a positive EBITDA
for the twelve most recently completed calendar months; and

 

(j)                           there shall not have been more than four
(4) Permitted Acquisitions in the twelve consecutive Fiscal Month period ended
as of the date of such Acquisition.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

24

--------------------------------------------------------------------------------


 

“Premises” means the real property owned or leased by any Loan Party or any
Subsidiary of a Loan Party, including without limitation the real property and
improvements thereon owned by any Loan Party subject to the Lien of the
Mortgages or any other Collateral Documents.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Receivables” means all rights to the payment of a monetary obligation, now or
hereafter owing, whether evidenced by accounts, instruments, chattel paper, or
general intangibles.

 

“Reimbursement Obligation” is defined in Section 2.3(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Rent Expense” is defined as, with reference to any period, all rent expense
payable under leases and other similar agreements for the use of real or
personal property that are classified as “operating leases” under GAAP of the
Loan Parties and their Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, excluding real and personal property acquired for
the execution of a project and charged directly to such project.

 

25

--------------------------------------------------------------------------------

 

“Responsible Officer” of any person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement whose signature and
incumbency shall have been certified to the Bank on or after the Closing Date
pursuant to an incumbency certificate of the type contemplated by Section 7.2.

 

“Restricted Payments” has the meaning set forth in Section 8.12 hereof.

 

“Revolving Facility” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 2.2 and 2.3.

 

“Revolving Credit Commitment” means the obligation of the Bank to make Revolving
Loans and to participate in Letters of Credit issued for the account of the
Borrower hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth in Section 2.2, as the same may
be reduced or modified at any time or from time to time pursuant to the terms
hereof.

 

“Revolving Credit Exposure” means, at any time, the aggregate principal amount
at such time of the Bank’s outstanding Revolving Loans and L/C Obligations at
such time.

 

“Revolving Credit Termination Date” means March 24, 2016, or (i) such earlier
date on which the Revolving Credit Commitment is terminated in whole pursuant to
Section 2.11, 9.2 or 9.3, or (ii) such later date to which the Revolving Credit
Commitment is extended in whole pursuant to Section 2.12.

 

“Revolving Loan” is defined in Section 2.2 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Revolving Note” is defined in Section 2.10.

 

“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.

 

“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such proceeding); provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.

 

“Security Agreement” means that certain Security Agreement dated the date of
this Agreement among the Loan Parties and the Bank, as the same may be amended,
modified, supplemented or restated from time to time.

 

26

--------------------------------------------------------------------------------


 

“Subordinated Debt” means Indebtedness which is subordinated in right of payment
to the prior payment of the Secured Obligations pursuant to subordination
provisions approved in writing by the Bank and is otherwise pursuant to
documentation that is, which is in an amount that is, and which contains
interest rates, payment terms, maturities, amortization schedules, covenants,
defaults, remedies and other material terms that are in form and substance, in
each case satisfactory to the Bank.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Tangible Net Worth” means, for any Person and at any time the same is to be
determined, Net Worth of such Person at such time, minus the sum of (a) all
assets which would be classified as intangible assets under GAAP, including,
without limitation, goodwill, patents, trademarks, trade names, copyrights,
franchises and deferred charges (including, without limitation, unamortized debt
discount and expense, organization costs and deferred research and development
expense) and similar assets, and (b) receivables (whether an account receivable,
loan receivable, note receivable or otherwise) from shareholders, officers and
Affiliates of such Person and its Subsidiaries.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid or payable in connection with any
Acquisition, whether paid at or prior to or after the closing thereof,
(b) indebtedness payable to the seller in connection with such Acquisition,
including all “earn-out” and other future payment obligations subject to the
occurrence of any contingency (provided that, in the case of any future payment
subject to a contingency, such shall be considered part of the Total
Consideration to the extent of the reserve, if any, required under GAAP to be
established in respect thereof by any Loan Party or any Subsidiary of a Loan
Party), (c) the fair market value of any equity securities, including any
warrants or options therefor, delivered in connection with any Acquisition,
(d) the present value of covenants not to compete entered into in connection
with such Acquisition or other future payments which are required to be made
over a period of time and are not contingent upon any Loan Party or its
Subsidiary meeting financial performance objectives (exclusive of salaries paid
in the ordinary course of business) (discounted at the Base Rate), but only to
the extent not included in clause (a), (b) or (c) above, and (e) the amount of
indebtedness assumed in connection with such Acquisition.

 

27

--------------------------------------------------------------------------------


 

“Total Credit Exposure” means, at any time, the unused Commitments, Revolving
Credit Exposure and outstanding Delayed Draw Term Loan of the Bank at such time.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness of the Borrower and its
Subsidiaries at such time described in clauses (a)-(f), both inclusive, of the
definition thereof, and (b) all Indebtedness of any other Person which is
directly or indirectly Guaranteed by the Borrower or any of its Subsidiaries or
which the Borrower or any of its Subsidiaries has agreed (contingently or
otherwise) to purchase or otherwise acquire or in respect of which the Borrower
or any of its Subsidiaries has otherwise assured a creditor against loss,
provided, however, that for the avoidance of doubt, obligations of the Borrower
or any of its Subsidiaries with respect to Performance Standby Letters of Credit
shall be excluded from the calculation of Total Funded Debt.

 

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Funded Debt of the Borrower and its Subsidiaries as of the
last day of such Fiscal Quarter to (b) EBITDA of the Borrower and its
Subsidiaries for the period of four (4) consecutive Fiscal Quarters then ended.

 

“TTM EBITDA” means EBITDA of the Loan Parties and their Subsidiaries for the
twelve consecutive Fiscal Month period ended as of the date so specified.

 

“Unfinanced Capital Expenditures” means, with respect to any period, the
aggregate amount of Capital Expenditures made by the Borrower and its
Subsidiaries during such period to the extent permitted by this Agreement and
not financed with proceeds of Indebtedness; provided that any Capital
Expenditures financed under the Revolving Facility shall be considered
Unfinanced Capital Expenditures.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

28

--------------------------------------------------------------------------------


 

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

 

“Withholding Agent” means any Loan Party and the Bank.

 

Section 1.2.                                Interpretation.  The foregoing
definitions are equally applicable to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  All references to time of day herein are
references to Chicago, Illinois, time unless otherwise specifically provided. 
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement.  The Borrower covenants and
agrees with the Bank that whether or not the Borrower may at any time adopt
Accounting Standards Codification 825 or account for assets and liabilities
acquired in an acquisition on a fair value basis pursuant to Accounting
Standards Codification 805, all determinations of compliance with the terms and
conditions of this Agreement shall be made on the basis that the Borrower has
not adopted Accounting Standards Codification 825 or Accounting Standards
Codification 805.

 

Section 1.3.                                Change in Accounting Principles. 
If, after the date of this Agreement, there shall occur any change in GAAP from
those used in the preparation of the financial statements referred to in
Section 6.5 and such change shall result in a change in the method of
calculation of any financial covenant, standard or term found in this Agreement,
either the Borrower or the Bank may by notice to the Bank or the Borrower,
respectively, require that the Bank and the Borrower negotiate in good faith to
amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made.  No delay by the Borrower
or the Bank in requiring such

 

29

--------------------------------------------------------------------------------


 

negotiation shall limit their right to so require such a negotiation at any time
after such a change in accounting principles.  Until any such covenant,
standard, or term is amended in accordance with this Section, financial
covenants shall be computed and determined in accordance with GAAP in effect
prior to such change in accounting principles.  Without limiting the generality
of the foregoing, the Borrower shall neither be deemed to be in compliance with
any financial covenant hereunder nor out of compliance with any financial
covenant hereunder if such state of compliance or noncompliance, as the case may
be, would not exist but for the occurrence of a change in accounting principles
after the date hereof.

 

SECTION 2.                                             THE FACILITIES.

 

Section 2.1.                                Delayed Draw Term Loan Facility. 
Subject to the terms and conditions hereof, the Bank agrees to make  one or more
loans (the “Delayed Draw Term Loan”) in U.S. Dollars to the Borrower at any time
during the Delayed Draw Term Loan Availability Period up to $2,500,000, subject
to any reductions thereof pursuant to the terms hereof.  The Borrower may
request Borrowings under the Delayed Draw Term Loans during the Delayed Draw
Term Loan Availability Period provided that there shall be allowed no more than
four (4) such Borrowings in the twelve consecutive calendar month period ended
as of the date of such Borrowing; any unfunded Delayed Draw Term Loan Commitment
shall expire on the last day of the Delayed Draw Term Loan Availability Period. 
As provided in Section 2.6(a), the Borrower may elect that the Delayed Draw Term
Loan be outstanding as Base Rate Loans or Eurodollar Loans.  No amount repaid or
prepaid on the Delayed Draw Term Loan may be borrowed again.

 

Section 2.2.                                Revolving Facility.  Subject to the
terms and conditions hereof, the Bank agrees to make a loan or loans
(individually a “Revolving Loan” and collectively, the “Revolving Loans”) in
U.S. Dollars to the Borrower from time to time on a revolving basis up to
$7,500,000, subject to any reductions thereof pursuant to the terms hereof,
before the Revolving Credit Termination Date.  The sum of the aggregate
principal amount of Revolving Loans and L/C Obligations at any time outstanding
shall not exceed the lesser of (i) the Revolving Credit Commitment in effect at
such time and (ii) the Borrowing Base as then determined and computed.  As
provided in Section 2.6(a), the Borrower may elect that each Borrowing of
Revolving Loans be either Base Rate Loans or Eurodollar Loans.  Revolving Loans
may be repaid and the principal amount thereof reborrowed before the Revolving
Credit Termination Date, subject to the terms and conditions hereof.

 

Section 2.3.                                Letters of Credit.  (a) General
Terms.  Subject to the terms and conditions hereof, as part of the Revolving
Facility, the Bank (or one of its Affiliates) shall issue standby and commercial
letters of credit (each a “Letter of Credit”) for the account of the Borrower
and one or more of its Subsidiaries in an aggregate undrawn face amount up to
the L/C Sublimit.  Letters of Credit shall constitute usage of the Revolving
Credit Commitment in an amount equal to the L/C Obligations then outstanding.

 

(b)                                       Applications.  At any time before the
Revolving Credit Termination Date, the Bank (or one of its Affiliates) shall, at
the request of the Borrower, issue one or more Letters of Credit in U.S.
Dollars, in a form satisfactory to the Bank, with expiration dates no later than
the earlier of 12 months from the date of issuance (or which are cancelable not
later than 12 months from

 

30

--------------------------------------------------------------------------------


 

the date of issuance and each renewal) in an aggregate face amount as set forth
above, upon the receipt of an application duly executed by the Borrower and, if
such Letter of Credit is for the account of one of its Subsidiaries, such
Subsidiary for the relevant Letter of Credit in the form then customarily
prescribed by the Bank for the Letter of Credit requested (each an
“Application”).  The Borrower agrees that if ten (10) days prior to the
Revolving Credit Termination Date any Letters of Credit remain outstanding the
Borrower shall then deliver to the Bank, without notice or demand, Cash
Collateral in an amount equal to 105% of the aggregate amount of each Letter of
Credit then outstanding (which shall be held by the Bank pursuant to the terms
of Section 9.4).  Notwithstanding anything contained in any Application to the
contrary: (i) the Borrower shall pay fees in connection with each Letter of
Credit as set forth in Section 3.1(b), (ii) except as otherwise provided herein
or in Section 2.8, unless an Event of Default exists, the Bank will not call for
the funding by the Borrower of any amount under a Letter of Credit before being
presented with a drawing thereunder, and (iii) if the Bank is not timely
reimbursed for the amount of any drawing under a Letter of Credit on the date
such drawing is paid, except as otherwise provided for in Section 2.6(b), the
Borrower’s obligation to reimburse the Bank for the amount of such drawing shall
bear interest (which the Borrower hereby promises to pay) from and after the
date such drawing is paid at a rate per annum equal to the sum of the Applicable
Margin plus the Base Rate from time to time in effect (computed on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed).  If the Bank issues any Letter of Credit with an expiration date that
is automatically extended unless the Bank gives notice that the expiration date
will not so extend beyond its then scheduled expiration date, the Bank will give
such notice of non-renewal before the time necessary to prevent such automatic
extension if before such required notice date:  (i) the Revolving Credit
Commitment has been terminated, or (ii) an Event of Default exists.  The Bank
agrees to issue amendments to the Letter(s) of Credit increasing the amount, or
extending the expiration date, thereof at the request of the Borrower subject to
the conditions of Section 7 and the other terms of this Section.

 

(c)                                        The Reimbursement Obligations. 
Subject to Section 2.3(b), the obligation of the Borrower to reimburse the Bank
for all drawings under a Letter of Credit (a “Reimbursement Obligation”) shall
be governed by the Application related to such Letter of Credit, except that
reimbursement shall be made by no later than 12:00 Noon (Chicago time) on the
date when each drawing is to be paid if the Borrower has been informed of such
drawing by the Bank on or before 11:00 a.m. (Chicago time) on the date when such
drawing is to be paid or, if notice of such drawing is given to the Borrower
after 11:00 a.m. (Chicago time) on the date when such drawing is to be paid, by
no later than 12:00 Noon (Chicago time) on the following Business Day, in
immediately available funds at the Bank’s principal office in Chicago, Illinois,
or such other office as the Bank may designate in writing to the Borrower (who
shall thereafter cause to be distributed to the Bank such amount(s) in like
funds).

 

(d)                                       Obligations Absolute.  The Borrower’s
obligation to reimburse L/C Obligations shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the relevant Application under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement

 

31

--------------------------------------------------------------------------------


 

therein being untrue or inaccurate in any respect, (iii) payment by the Bank
under a Letter of Credit against presentation of a draft or other document that
does not strictly comply with the terms of such Letter of Credit, or (iv) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. The Bank shall not have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Bank; provided that the foregoing shall not be
construed to excuse the Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower and each other Loan Party to the extent
permitted by applicable law) suffered by the Borrower or any Loan Party that are
caused by the Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Bank (as determined by a
court of competent jurisdiction by final and nonappealable judgment), the Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

(e)                                        Manner of Requesting a Letter of
Credit.  The Borrower shall provide at least five (5) Business Days’ advance
written notice to the Bank of each request for the issuance of a Letter of
Credit, such notice in each case to be accompanied by an Application for such
Letter of Credit properly completed and executed by the Borrower and, in the
case of an extension or amendment or an increase in the amount of a Letter of
Credit, a written request therefor, in a form acceptable to the Bank, in each
case, together with the fees called for by this Agreement.

 

Section 2.4.                                Applicable Interest Rates.  (a) Base
Rate Loans.  Each Base Rate Loan made or maintained by the Bank shall bear
interest (computed on the basis of a year of 360 days and the actual days
elapsed on the unpaid principal amount thereof from the date such Loan is
advanced, or created by conversion from a Eurodollar Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate from time to time in effect, payable by
the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).

 

32

--------------------------------------------------------------------------------


 

(b)                                       Eurodollar Loans.  Each Eurodollar
Loan made or maintained by the Bank shall bear interest during each Interest
Period it is outstanding (computed on the basis of a year of 360 days and actual
days elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or continued, or created by conversion from a Base Rate Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Adjusted LIBOR applicable for such
Interest Period, payable by the Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise).

 

(c)                                        Rate Determinations.  The Bank shall
determine each interest rate applicable to the Loans and the Reimbursement
Obligations hereunder, and its determination thereof shall be conclusive and
binding except in the case of manifest error.

 

Section 2.5.                                Minimum Borrowing Amounts; Maximum
Eurodollar Loans.  Each Borrowing of Base Rate Loans advanced under a Facility
shall be in an amount not less than $50,000.  Each Borrowing of Eurodollar Loans
advanced, continued or converted under a Facility shall be in an amount equal to
$150,000 or such greater amount which is an integral multiple of $150,000. 
Without the Bank’s consent, there shall not be more than five (5) Borrowings of
Eurodollar Loans outstanding hereunder at any one time.

 

Section 2.6.                                Manner of Borrowing Loans and
Designating Applicable Interest Rates.  (a) Notice to the Bank.  The Borrower
shall give notice to the Bank by no later than 12:00 Noon (Chicago time): 
(i) at least three (3) Business Days before the date on which the Borrower
requests the Bank to advance a Borrowing of Eurodollar Loans and (ii) on the
date the Borrower requests the Bank to advance a Borrowing of Base Rate Loans. 
The Loans included in each Borrowing shall bear interest initially at the type
of rate specified in such notice of a new Borrowing.  Thereafter, subject to the
terms and conditions hereof, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in
Section 2.5, a portion thereof, as follows:  (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower.  The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Bank by telephone, telecopy, or other telecommunication device acceptable to the
Bank (which notice shall be irrevocable once given and, if by telephone, shall
be promptly confirmed in writing in a manner acceptable to the Bank),
substantially in the form attached hereto as Exhibit A (Notice of Borrowing) or
Exhibit B (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Bank.  Notice of the continuation of a Borrowing of
Eurodollar Loans for an additional Interest Period or of the conversion of part
or all of a Borrowing of Base Rate Loans into Eurodollar Loans must be given by
no later than 12:00 Noon (Chicago time) at least three (3) Business Days before
the date of the requested continuation or conversion.  All such notices
concerning the advance, continuation or conversion of a Borrowing shall specify
the date of the requested advance, continuation or conversion of a Borrowing
(which shall be a Business Day), the amount of the requested Borrowing to be
advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto.  Upon notice to the
Borrower by the Bank (or, in the case of an Event of Default under
Section 9.1(j) or 9.1(k) with respect to the Borrower,

 

33

--------------------------------------------------------------------------------


 

without notice), no Borrowing of Eurodollar Loans shall be advanced, continued,
or created by conversion if any Default then exists.  The Borrower agrees that
the Bank may rely on any such telephonic, telecopy or other telecommunication
notice given by any person the Bank in good faith believes is an Authorized
Representative without the necessity of independent investigation, and in the
event any such notice by telephone conflicts with any written confirmation such
telephonic notice shall govern if the Bank has acted in reliance thereon.

 

(b)                                       Borrower’s Failure to Notify.  If the
Borrower fails to give notice pursuant to Section 2.6(a) above of the
continuation or conversion of any outstanding principal amount of a Borrowing of
Eurodollar Loans before the last day of its then current Interest Period within
the period required by Section 2.6(a) and such Borrowing is not prepaid in
accordance with Section 2.8(a), such Borrowing shall automatically be converted
into a Borrowing of Base Rate Loans.  In the event the Borrower fails to give
notice pursuant to Section 2.6(a) above of a Borrowing equal to the amount of a
Reimbursement Obligation and has not notified the Bank by 12:00 noon (Chicago
time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not borrowed under this
Agreement, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans under the Revolving Facility on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.

 

(c)                                        Disbursement of Loans.  The Bank
shall make the proceeds of each new Borrowing available to the Borrower at the
Bank’s principal office in Chicago, Illinois (or at such other location as the
Bank shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower’s Designated Disbursement Account or as the Borrower and
the Bank may otherwise agree.

 

Section 2.7.                                Maturity of Loans.  (a) Scheduled
Payments of Delayed Draw Term Loan.  The Borrower shall make principal payments
on each Delayed Draw Term Loan in installments on the last day of each March,
June, September, and December in each year, commencing with the first calendar
quarter ending after any Delayed Draw Term Loan is advanced hereunder, with the
amount of each such principal installment equal to: (i) 2.5% of the original
principal amount of such Delayed Draw Term Loan on the last day of each of the
first four calendar quarters ending after such Delayed Draw Term Loan was
advanced, (ii) 3.75% of the original principal amount of such Delayed Draw Term
Loan on the last day of each of the four calendar quarters ending during the
second year after such Delayed Draw Term Loan was advanced, and (iii) 5.0% of
the original principal amount of such Delayed Draw Term Loan on the last day of
each of the four calendar quarters ending during the third year after such
Delayed Draw Term Loan was advanced, it being agreed that a final payment of all
principal and interest not sooner paid on each Delayed Draw Term Loan shall be
due and payable on the Delayed Draw Term Loan Maturity Date.

 

(b)                                       Revolving Loans.  Each Revolving Loan,
both for principal and interest not sooner paid, shall mature and be due and
payable by the Borrower on the Revolving Credit Termination Date.

 

34

--------------------------------------------------------------------------------


 

Section 2.8.                                Prepayments.  (a) Optional.  The
Borrower may prepay in whole or in part (but, if in part, then: (i) if such
Borrowing is of Base Rate Loans, in an amount not less than $100,000, (ii) if
such Borrowing is of Eurodollar Loans, in an amount not less than $500,000, and
(iii) in each case, in an amount such that the minimum amount required for a
Borrowing pursuant to Section 2.5 remains outstanding) upon not less than three
(3) Business Days prior notice by the Borrower to the Bank in the case of any
prepayment of a Borrowing of Eurodollar Loans and notice delivered by the
Borrower to the Bank no later than 12:00 Noon (Chicago time) on the date of
prepayment in the case of a Borrowing of Base Rate Loans (or, in any case, such
shorter period of time then agreed to by the Bank), such prepayment to be made
by the payment of the principal amount to be prepaid and, in the case of the
Delayed Draw Term Loan or any Eurodollar Loans, accrued interest thereon to the
date fixed for prepayment plus any amounts due the Bank under Section 4.5.

 

(b)                                       Mandatory.  (i) The Borrower shall, on
each date the Revolving Credit Commitment is reduced pursuant to Section 2.11,
prepay the Revolving Loans, and, if necessary, prefund the L/C Obligations by
the amount, if any, necessary to reduce the sum of the aggregate principal
amount of Revolving Loans and L/C Obligations then outstanding to the amount to
which the Revolving Credit Commitment has been so reduced.

 

(ii)                If at any time the sum of the unpaid principal balance of
the Revolving Loans and the L/C Obligations then outstanding shall be in excess
of the Borrowing Base as then determined and computed, the Borrower shall
immediately and without notice or demand pay over the amount of the excess to
the Bank as and for a mandatory prepayment on such Obligations, with each such
prepayment first to be applied to the Revolving Loans until paid in full with
any remaining balance to be held by the Bank in the Collateral Account as
security for the Obligations owing with respect to the Letters of Credit.

 

(iii)             If the Borrower or any Subsidiary shall at any time or from
time to time make or agree to make a Disposition or shall suffer an Event of
Loss with respect to any Property, then the Borrower shall promptly notify the
Bank of such proposed Disposition or Event of Loss (including the amount of the
estimated Net Cash Proceeds to be received by the Borrower or such Subsidiary in
respect thereof) and, promptly upon receipt by the Borrower or such Subsidiary
of the Net Cash Proceeds of such Disposition or Event of Loss, the Borrower
shall prepay the Obligations in an aggregate amount equal to 100% of the amount
of all such Net Cash Proceeds; provided that (x) so long as no Default then
exists, this subsection shall not require any such prepayment with respect to
Net Cash Proceeds received on account of an Event of Loss so long as such Net
Cash Proceeds are applied to replace or restore the relevant Property in
accordance with the relevant Collateral Documents, (y) this subsection shall not
require any such prepayment with respect to Net Cash Proceeds received on
account of Dispositions during any Fiscal Year of the Borrower not exceeding
$200,000 in the aggregate so long as no Default then exists, and (z) in the case
of any Disposition not covered by clause (y) above, so long as no Default then
exists, if the Borrower states in its notice of such event that the Borrower or
the relevant Subsidiary intends to reinvest, within 90 days of the applicable
Disposition, the Net Cash Proceeds thereof in assets similar to the assets which
were subject to such Disposition, then the Borrower shall not be required to
make a mandatory prepayment under this subsection in respect of such Net Cash
Proceeds to the extent such Net Cash Proceeds are actually reinvested in such

 

35

--------------------------------------------------------------------------------

 

similar assets with such 90-day period.  Promptly after the end of such 90-day
period, the Borrower shall notify the Bank whether the Borrower or such
Subsidiary has reinvested such Net Cash Proceeds in such similar assets, and, to
the extent such Net Cash Proceeds have not been so reinvested, the Borrower
shall promptly prepay the Obligations in the amount of such Net Cash Proceeds
not so reinvested.  The amount of each such prepayment shall be applied first to
the outstanding Delayed Draw Term Loan until paid in full and then to the
Revolving Facility, provided that proceeds relating to Eligible Inventory and
Eligible Receivables then included in the Borrowing Base shall first be applied
to the Revolving Facility.  If the Bank so requests, all proceeds of such
Disposition or Event of Loss shall be deposited with the Bank (or its agent) and
held by it in the Collateral Account.  So long as no Default exists, the Bank is
authorized to disburse amounts representing such proceeds from the Collateral
Account to or at the Borrower’s direction for application to or reimbursement
for the costs of replacing, rebuilding or restoring such Property.

 

(iv)               If after the Closing Date the Borrower or any Subsidiary
shall issue new equity securities (whether common or preferred stock or
otherwise), other than Excluded Equity Issuances, the Borrower shall promptly
notify the Bank of the estimated Net Cash Proceeds of such issuance to be
received by or for the account of the Borrower or such Subsidiary in respect
thereof.  Promptly upon receipt by the Borrower or such Subsidiary of Net Cash
Proceeds of such issuance, the Borrower shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of such Net Cash Proceeds.  The
amount of each such prepayment shall be applied first to the outstanding Delayed
Draw Term Loan until paid in full and then to the Revolving Facility.  The
Borrower acknowledges that its performance hereunder shall not limit the rights
and remedies of the Bank for any breach of Section 8.11 (Maintenance of
Subsidiaries) or Section 9.1(i) (Change of Control) or any other terms of the
Loan Documents.

 

(v)              If after the Closing Date the Borrower or any Subsidiary shall
issue any Indebtedness, other than Indebtedness permitted by Section 8.7(a)-(j),
the Borrower shall promptly notify the Bank of the estimated Net Cash Proceeds
of such issuance to be received by or for the account of the Borrower or such
Subsidiary in respect thereof.  Promptly upon receipt by the Borrower or such
Subsidiary of Net Cash Proceeds of such issuance, the Borrower shall prepay the
Obligations in an aggregate amount equal to 100% of the amount of such Net Cash
Proceeds.  The amount of each such prepayment shall be applied first to the
outstanding Delayed Draw Term Loan until paid in full and then to the Revolving
Facility.  The Borrower acknowledges that its performance hereunder shall not
limit the rights and remedies of the Bank for any breach of Section 8.7 or any
other terms of the Loan Documents.

 

(vi)               If after the Closing Date the Borrower or any Subsidiary
shall issue any Subordinated Debt, the Borrower shall promptly notify the Bank
of the estimated Net Cash Proceeds of such issuance to be received by or for the
account of the Borrower or such Subsidiary in respect thereof.  Promptly upon
receipt by the Borrower or such Subsidiary of Net Cash Proceeds of such
issuance, the Borrower shall prepay the Obligations in an aggregate amount equal
to 100% of the amount of such Net Cash Proceeds.  The amount of each such
prepayment shall be applied first to the outstanding Delayed Draw Term Loan
until paid in full and then to the Revolving Facility.  The Borrower
acknowledges that its performance hereunder shall not limit the rights and
remedies of the Bank for any breach of Section 8.7 or any other terms of the
Loan Documents.

 

36

--------------------------------------------------------------------------------


 

(vii)                Unless the Borrower otherwise directs, prepayments of Loans
under this Section 2.8(b) shall be applied first to Borrowings of Base Rate
Loans until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire.  Each
prepayment of Loans under this Section 2.8(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of the Delayed Draw Term
Loan or any Eurodollar Loans, accrued interest thereon to the date of prepayment
together with any amounts due the Bank under Section 4.5.  Each prefunding of
L/C Obligations shall be made in accordance with Section 9.4.

 

(c)                Any amount of Revolving Loans paid or prepaid before the
Revolving Credit Termination Date may, subject to the terms and conditions of
this Agreement, be borrowed, repaid and borrowed again.  No amount of the
Delayed Draw Term Loan paid or prepaid may be reborrowed, and, in the case of
any partial prepayment, such prepayment shall be applied to the remaining
payments on the relevant Loans on a ratable basis among all such remaining
amortization payments based on the principal amounts thereof.

 

Section 2.9.                                Default Rate.  Notwithstanding
anything to the contrary contained herein, while any Event of Default exists or
after acceleration, the Borrower shall pay interest (after as well as before
entry of judgment thereon to the extent permitted by law) on the principal
amount of all Loans and Reimbursement Obligations, letter of credit fees and
other amounts at a rate per annum equal to:

 

(a)                                 for any Base Rate Loan, the sum of 2.0% plus
the Applicable Margin plus the Base Rate from time to time in effect;

 

(b)                                 for any Eurodollar Loan, the sum of 2.0%
plus the rate of interest in effect thereon at the time of such Event of Default
until the end of the Interest Period applicable thereto and, thereafter, at a
rate per annum equal to the sum of 2.0% plus the Applicable Margin for Base Rate
Loans plus the Base Rate from time to time in effect;

 

(c)                                  for any Reimbursement Obligation, the sum
of 2.0% plus the amounts due under Section 2.3 with respect to such
Reimbursement Obligation;

 

(d)                                 for any Letter of Credit, the sum of 2.0%
plus the Letter of Credit Fee due under Section 3.1(b) with respect to such
Letter of Credit; and

 

(e)                                  for any other amount owing hereunder not
covered by clauses (a) through (d) above, the sum of 2% plus the Applicable
Margin plus the Base Rate from time to time in effect;

 

provided, however, that in the absence of acceleration pursuant to Section 9.2
or 9.3, any adjustments pursuant to this Section shall be made at the election
of the Bank, with written notice to the Borrower (which election may be
retroactively effective to the date of such Event of Default).  While any Event
of Default exists or after acceleration, interest shall be paid on demand of the
Bank.

 

37

--------------------------------------------------------------------------------


 

Section 2.10.                                 Evidence of Indebtedness.  (a) The
Bank shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower resulting from each Loan made by the
Bank from time to time, including the amounts of principal and interest payable
and paid to the Bank from time to time hereunder.

 

(b)               The Bank shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the type thereof and the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to the Bank hereunder
and (iii) the amount of any sum received by the Bank hereunder from the
Borrower.

 

(c)                The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Bank to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

 

(d)               The Borrower shall prepare, execute and deliver to the Bank a
promissory note or notes payable to the Bank or its registered assigns in the
forms of Exhibit C-1 (in the case of the Delayed Draw Term Loan and referred to
herein as a “Delayed Draw Term Note”) and C-2 (in the case of the Revolving
Loans and referred to herein as a “Revolving Note”) (the Delayed Draw Term Note
and  Revolving Note being hereinafter referred to collectively as the “Notes”
and individually as a “Note”).

 

Section 2.11.                                 Commitment Terminations.
(a) Optional Terminations.  The Borrower shall have the right at any time and
from time to time, upon five (5) Business Days prior written notice to the Bank
(or such shorter period of time agreed to by the Bank), to terminate the Delayed
Draw Term Loan Commitment (prior to the expiration of the Delayed Draw Term Loan
Availability Period) or Revolving Credit Commitment without premium or penalty
and in whole or in part, any partial termination to be in an amount not less
than $500,000, provided that the Revolving Credit Commitment may not be reduced
to an amount less than the sum of the aggregate principal amount of Revolving
Loans and L/C Obligations then outstanding.  Any termination of the Revolving
Credit Commitment below the L/C Sublimit then in effect shall reduce the
L/C Sublimit by a like amount.

 

(b)               Mandatory Revolving Credit Termination.  If at any time Net
Cash Proceeds or other amounts remain after the prepayment of the Delayed Draw
Term Loan in full pursuant to Section 2.8(b)(iii), (iv), (v), (vi) or
(vii) hereof, the Revolving Credit Commitment shall ratably terminate by an
amount equal to 100% of such excess.

 

(c)                Any termination of the Commitments pursuant to this
Section may not be reinstated.

 

38

--------------------------------------------------------------------------------


 

Section 2.12.                          Extension of Revolving Credit Termination
Date.  At any time following the delivery of the financial statements required
by Section 8.5(b) and/or (c) for the Fiscal Month ended September 25, 2015 and
third Fiscal Quarter of 2015 but no later than thirty (30) days prior to the
Revolving Credit Termination Date as in effect on the Closing Date, the Borrower
may request (the “Extension Request Date”) the Bank to extend the then current
Revolving Credit Termination Date and Delayed Draw Term Loan Maturity Date for a
period of one year (the “Extension Period”).  The effectiveness of such
extension of the Revolving Credit Termination Date and Delayed Draw Term Loan
Maturity Date shall be conditioned upon the Bank’s satisfaction that the
following conditions shall have been satisfied: (a) each of the representations
and warranties set forth herein and in the other Loan Documents shall be and
remain true and correct in all material respects as of said time (where not
already qualified by materiality, otherwise in all respects), except to the
extent the same expressly relate to an earlier date, in which case they shall be
true and correct in all material respects (where not already qualified by
materiality, otherwise in all respects) as of such earlier date, (b) no Default
shall have occurred and be continuing as of the Extension Request Date, (c) such
financial statements shall evidence that the TTM EBITDA as of the third Fiscal
Quarter of 2015 is not less than $5,000,000 and shall demonstrate compliance as
of the date of such financial statements with the financial covenants set forth
in Section 8.23 hereof, and (d) the payment of any fees and expenses of the Bank
in connection therewith.  Any date to which the Revolving Credit Termination
Date or Delayed Draw Term Loan Maturity Date has been extended in accordance
with this Section 2.12 may not be extended in like manner.  For the avoidance of
doubt, the financial covenants set forth in Section 8.23(b) hereof shall apply
during the Extension Period.

 

SECTION 3.                                             FEES.

 

Section 3.1.                                Fees.  (a) Commitment Fees.  The
Borrower shall pay to the Bank a commitment fee at the rate per annum equal to
the Applicable Margin (computed on the basis of a year of 360 days and the
actual number of days elapsed) times the daily amount by which (i) the Revolving
Credit Commitment exceeds the principal amount of Revolving Loans and L/C
Obligations then outstanding and (ii) the Delayed Draw Term Loan Credit
Commitment exceeds the principal amount of the Delayed Draw Term
Loan(s) advanced pursuant to Section 2.1.  Such commitment fee shall be payable
quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
Closing Date) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitment or the Delayed Draw Term Loan Commitment is terminated in
whole on an earlier date, in which event the commitment fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.

 

(b)               Letter of Credit Fees.   Quarterly in arrears, on the last day
of each March, June, September, and December, commencing on the first such date
occurring after the Closing Date, the Borrower shall pay to the Bank a letter of
credit fee (the “Letter of Credit Fee”) at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) in effect during each day of such quarter applied to the
daily average face amount of Letters of Credit outstanding during such quarter. 
In addition, the Borrower shall pay to the Bank the Bank’s standard issuance,
drawing, negotiation, amendment, assignment, and other administrative fees for
each Letter of Credit as established by the Bank from time to time.

 

39

--------------------------------------------------------------------------------


 

(c)                Closing Fee.  The Borrower shall pay to the Bank the fees set
forth in that certain Fee Letter dated as of January 31, 2014.

 

SECTION 4.                                             TAXES; CHANGE IN
CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY.

 

Section 4.1.                                Taxes.  (a) Certain Defined Terms. 
For purposes of this Section, the term “applicable law” includes FATCA.

 

(b)               Payments Free of Taxes.  Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the Bank receives an amount equal to the sum it would have received had
no such deduction or withholding been made.

 

(c)                Payment of Other Taxes by the Loan Parties.  The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Bank timely reimburse it for the payment
of, any Other Taxes.

 

(d)               Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify the Bank, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Bank or required to be withheld or deducted from
a payment to the Bank and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by the Bank
shall be conclusive absent manifest error.

 

(e)                Evidence of Payments.  As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section, such Loan Party shall deliver to the Bank the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Bank.

 

40

--------------------------------------------------------------------------------


 

(f)                 Treatment of Certain Refunds.  If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (f) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection (f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this subsection (f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(g)                Survival.  Each party’s obligations under this Section shall
survive any assignment of rights by the Bank, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Section 4.2.                                Change of Law.  Notwithstanding any
other provisions of this Agreement or any other Loan Document, if at any time
any Change in Law makes it unlawful for the Bank to make or continue to maintain
any Eurodollar Loans or to perform its obligations as contemplated hereby, the
Bank shall promptly give notice thereof to the Borrower and the Bank’s
obligations to make or maintain Eurodollar Loans under this Agreement shall be
suspended until it is no longer unlawful for the Bank to make or maintain
Eurodollar Loans.  The Borrower shall prepay on demand the outstanding principal
amount of any such affected Eurodollar Loans, together with all interest accrued
thereon and all other amounts then due and payable to the Bank under this
Agreement; provided, however, subject to all of the terms and conditions of this
Agreement, the Borrower may then elect to borrow the principal amount of the
affected Eurodollar Loans from the Bank by means of Base Rate Loans.

 

Section 4.3.                                Unavailability of Deposits or
Inability to Ascertain, or Inadequacy of, LIBOR.  If on or prior to the first
day of any Interest Period for any Borrowing of Eurodollar Loans:

 

(a)                                 the Bank determines that deposits in U.S.
Dollars (in the applicable amounts) are not being offered to it in the interbank
eurodollar market for such Interest Period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or

 

(b)                                 the Bank determines that (i) LIBOR as
determined by the Bank will not adequately and fairly reflect the cost to the
Bank of funding Eurodollar Loans for such Interest Period or (ii) that the
making or funding of Eurodollar Loans become impracticable,

 

41

--------------------------------------------------------------------------------


 

then the Bank shall forthwith give notice thereof to the Borrower, whereupon
until the Bank notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligations of the Bank to make Eurodollar Loans
shall be suspended.

 

Section 4.4.                                Increased Costs.  (a) Increased
Costs Generally.  If any Change in Law shall:

 

(i)                            impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, the Bank (except any reserve requirement reflected in the
Adjusted LIBOR);

 

(ii)                              subject the Bank to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on the Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by the Bank or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to the Bank
of making, converting to, continuing or maintaining any Loan or of maintaining
its obligation to make any such Loan, or to increase the cost to the Bank of
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by the Bank hereunder (whether of principal, interest or any other
amount) then, upon request of the Bank, the Borrower will pay to the Bank such
additional amount or amounts as will compensate the Bank for such additional
costs incurred or reduction suffered.

 

(b)               Capital Requirements.  If the Bank determines that any Change
in Law affecting the Bank or any lending office of the Bank or the Bank’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on the Bank’s capital or on
the capital of the Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of the Bank or the Loans made by, or the Letters of
Credit issued by the Bank, to a level below that which the Bank or the Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration the Bank’s policies and the policies of the Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to the Bank, as the case may be, such additional amount or amounts as will
compensate the Bank or the Bank’s holding company for any such reduction
suffered.

 

42

--------------------------------------------------------------------------------


 

(c)                Certificates for Reimbursement.  A certificate of the Bank
setting forth the amount or amounts necessary to compensate the Bank or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrower, shall be conclusive absent manifest
error.  The Borrower shall pay the Bank the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)               Delay in Requests.  Failure or delay on the part of the Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
the Bank’s right to demand such compensation; provided that the Borrower shall
not be required to compensate the Bank pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that the Bank notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of the Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 4.5.                                Funding Indemnity.  If the Bank
shall incur any loss, cost or expense (including, without limitation, any loss,
cost or expense incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by the Bank to fund or maintain any Eurodollar
Loan or the relending or reinvesting of such deposits or amounts paid or prepaid
to the Bank) as a result of:

 

(a)                                 any payment, prepayment or conversion of a
Eurodollar Loan on a date other than the last day of its Interest Period,

 

(b)                                 any failure (because of a failure to meet
the conditions of Section 7 or otherwise) by the Borrower to borrow or continue
a Eurodollar Loan, or to convert a Base Rate Loan into a Eurodollar Loan on the
date specified in a notice given pursuant to Section 2.6(a) or 2.2(b),

 

(c)                                  any failure by the Borrower to make any
payment of principal on any Eurodollar Loan when due (whether by acceleration or
otherwise), or

 

(d)                                 any acceleration of the maturity of a
Eurodollar Loan as a result of the occurrence of any Event of Default hereunder,

 

then, upon the demand of the Bank, the Borrower shall pay to the Bank such
amount as will reimburse the Bank for such loss, cost or expense.  If the Bank
makes such a claim for compensation, it shall provide to the Borrower a
certificate setting forth the amount of such loss, cost or expense in reasonable
detail and the amounts shown on such certificate shall be conclusive absent
manifest error.

 

Section 4.6.                                Discretion of the Bank as to Manner
of Funding.  Notwithstanding any other provision of this Agreement, the Bank
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder with respect to
Eurodollar Loans shall be made as if the Bank had actually funded and maintained
each Eurodollar Loan through the purchase of deposits in the interbank
eurodollar market having a maturity corresponding to such Loan’s Interest
Period, and bearing an interest rate equal to LIBOR for such Interest Period.

 

43

--------------------------------------------------------------------------------


 

Section 4.7.                                Lending Offices; Mitigation
Obligations.  The Bank may, at its option, elect to make its Loans hereunder at
the branch, office or affiliate specified on the appropriate signature
page hereof (each a “Lending Office”) for each type of Loan available hereunder
or at such other of its branches, offices or affiliates as it may from time to
time elect and designate in a written notice to the Borrower.  If the Bank
requests compensation under Section 4.4, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to the Bank or any Governmental
Authority for the account of the Bank pursuant to Section 4.1, then the Bank
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of the Bank, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.1 or 4.4, as
the case may be, in the future, and (ii) would not subject the Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Bank.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by the Bank in connection with any such designation or assignment.

 

SECTION 5.                                             PLACE AND APPLICATION OF
PAYMENTS.

 

Section 5.1.                                Place and Application of Payments. 
All payments of principal of and interest on the Loans and the Reimbursement
Obligations, and all other Obligations payable by the Borrower under this
Agreement and the other Loan Documents, shall be made by the Borrower to the
Bank by no later than 12:00 Noon (Chicago time) on the due date thereof at the
office of the Bank in Chicago, Illinois (or such other location as the Bank may
designate to the Borrower).  Any payments received after such time shall be
deemed to have been received by the Bank on the next Business Day.  All such
payments shall be made in U.S. Dollars, in immediately available funds at the
place of payment, in each case without set-off or counterclaim.

 

Section 5.2.                                Non-Business Days.  Subject to the
definition of Interest Period, if any payment hereunder becomes due and payable
on a day which is not a Business Day, the due date of such payment shall be
extended to the next succeeding Business Day on which date such payment shall be
due and payable.  In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

Section 5.3.                                Payments Set Aside. To the extent
that any payment by or on behalf of the Borrower or any other Loan Party is made
to the Bank or the Bank exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Bank in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred

 

44

--------------------------------------------------------------------------------


 

Section 5.4.                                Account Debit.  The Borrower hereby
irrevocably authorizes the Bank to charge any of the Borrower’s deposit accounts
maintained with the Bank for the amounts from time to time necessary to pay any
then due Obligations; provided that the Bank acknowledges and agrees that the
Bank shall not be under an obligation to do so and the Bank shall not incur any
liability to the Borrower or any other Person for the Bank’s failure to do so.

 

SECTION 6.                                             REPRESENTATIONS AND
WARRANTIES.

 

Each Loan Party represents and warrants to the Bank as follows:

 

Section 6.1.                                Organization and Qualification. 
Each Loan Party is duly organized, validly existing, and in good standing as a
corporation, limited liability company, or partnership, as applicable, under the
laws of the jurisdiction in which it is organized, has full and adequate power
to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except where the failure to
do so would not have a Material Adverse Effect.

 

Section 6.2.                                Subsidiaries.  Each Subsidiary that
is not a Loan Party is duly organized, validly existing, and in good standing
under the laws of the jurisdiction in which it is organized, has full and
adequate power to own its Property and conduct its business as now conducted,
and is duly licensed or qualified and in good standing in each jurisdiction in
which the nature of the business conducted by it or the nature of the Property
owned or leased by it requires such licensing or qualifying, except where the
failure to do so would not have a Material Adverse Effect.  Schedule 6.2 hereto
identifies each Subsidiary (including Subsidiaries that are Loan Parties), the
jurisdiction of its organization, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by any
Loan Party and its Subsidiaries and, if such percentage is not 100% (excluding
directors’ qualifying shares as required by law), a description of each class of
its authorized capital stock and other equity interests and the number of shares
of each class issued and outstanding.  All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 6.2 as owned by the relevant Loan Party
or another Subsidiary are owned, beneficially and of record, by such Loan Party
or such Subsidiary free and clear of all Liens other than the Liens granted in
favor of the Bank pursuant to the Collateral Documents or otherwise permitted by
this Agreement.  There are no outstanding commitments or other obligations of
any Subsidiary to issue, and no options, warrants or other rights of any Person
to acquire, any shares of any class of capital stock or other equity interests
of any Subsidiary.

 

Section 6.3.                                Authority and Validity of
Obligations.  Each Loan Party has full right and authority to enter into this
Agreement and the other Loan Documents executed by it, to make the borrowings
herein provided for (in the case of the Borrower), to guarantee the Secured
Obligations (in the case of each Guarantor), to grant to the Bank the Liens
described in the

 

45

--------------------------------------------------------------------------------

 

Collateral Documents executed by such Loan Party, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it.  The
Loan Documents delivered by the Loan Parties and their Subsidiaries have been
duly authorized, executed, and delivered by such Persons and constitute valid
and binding obligations of such Loan Parties and their Subsidiaries enforceable
against each of them in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by any Loan Party or any
Subsidiary of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon any Loan Party or any
Subsidiary of a Loan Party or any provision of the organizational documents
(e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of any Loan Party or any
Subsidiary of a Loan Party, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting any Loan Party or any
Subsidiary of a Loan Party or any of their respective Property, in each case
where such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of any Loan Party or any
Subsidiary of a Loan Party other than the Liens granted in favor of the Bank
pursuant to the Collateral Documents.

 

Section 6.4.                   Use of Proceeds; Margin Stock.  The Borrower
shall use the proceeds of the Delayed Draw Term Loan to finance Permitted
Acquisitions and to pay transaction expenses related to Permitted Acquisitions;
and the Borrower shall use the proceeds of the Revolving Facility to refinance
existing Indebtedness outstanding on the Closing Date, pay the transaction
expenses related to the Loan Documents, finance Capital Expenditures and for its
general working capital purposes and for such other legal and proper purposes as
are consistent with all applicable laws.  No Loan Party nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
of any Loan or any other extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.  Margin stock (as
hereinabove defined) constitutes less than 25% of the assets of the Loan Parties
and their Subsidiaries which are subject to any limitation on sale, pledge or
other restriction hereunder.

 

Section 6.5.                   Financial Reports.   The consolidated balance
sheet of the Loan Parties and their Subsidiaries as at December 28, 2012, and
the related consolidated statements of income, retained earnings and cash flows
of the Loan Parties and their Subsidiaries for the Fiscal Year then ended, and
accompanying notes thereto, which financial statements are accompanied by the
audit report of Ernst & Young LLP, independent public accountants, and the
unaudited interim consolidated balance sheet of the Loan Parties and their
Subsidiaries as at the Fiscal Month ended November 22, 2013, and the related
consolidated statements of income, retained earnings and cash flows of the Loan
Parties and their Subsidiaries for the 11 Fiscal Months then ended, heretofore
furnished to the Bank, fairly present the consolidated financial condition of
the Loan

 

46

--------------------------------------------------------------------------------


 

Parties and their Subsidiaries as at said dates and the consolidated results of
their operations and cash flows for the periods then ended in conformity with
GAAP applied on a consistent basis.  No Loan Party nor any of its Subsidiaries
has contingent liabilities which are material to it other than as indicated on
such financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 8.5.

 

Section 6.6.                   No Material Adverse Change.  Since December 28,
2012, there has been no change in the condition (financial or otherwise) or
business prospects of any Loan Party or any Subsidiary of a Loan Party except
those occurring in the ordinary course of business, none of which individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

 

Section 6.7.                   Full Disclosure.  The statements and information
furnished to the Bank in connection with the negotiation of this Agreement and
the other Loan Documents and the commitment by the Bank to provide all or part
of the financing contemplated hereby do not contain any untrue statements of a
material fact or omit a material fact necessary to make the material statements
contained herein or therein not misleading, the Bank acknowledging that as to
any projections furnished to the Bank, the Loan Parties only represent that the
same were prepared on the basis of information and estimates the Loan Parties
believed to be reasonable.

 

Section 6.8.                   Trademarks, Franchises, and Licenses.  The Loan
Parties and their Subsidiaries own, possess, or have the right to use all
necessary patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information to conduct their businesses as now conducted, without known conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person.

 

Section 6.9.                   Governmental Authority and Licensing.  The Loan
Parties and their Subsidiaries have received all licenses, permits, and
approvals of all federal, state, and local governmental authorities, if any,
necessary to conduct their businesses, in each case where the failure to obtain
or maintain the same could reasonably be expected to have a Material Adverse
Effect.  No investigation or proceeding which, if adversely determined, could
reasonably be expected to result in revocation or denial of any material
license, permit or approval is pending or, to the knowledge of the any Loan
Party, threatened.

 

Section 6.10.                    Good Title.  The Loan Parties and their
Subsidiaries have good and defensible title (or valid leasehold interests) to
their assets as reflected on the most recent consolidated balance sheet of the
Loan Parties and their Subsidiaries furnished to the Bank (except for sales of
assets in the ordinary course of business), subject to no Liens other than such
thereof as are permitted by Section 8.8.

 

Section 6.11.                    Litigation and Other Controversies.  There is
no litigation or governmental or arbitration proceeding or labor controversy
pending, nor to the knowledge of any Loan Party threatened, against any Loan
Party or any Subsidiary of a Loan Party or any of their respective Property
which if adversely determined, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

47

--------------------------------------------------------------------------------


 

Section 6.12.                    Taxes.  All Tax returns required to be filed by
any Loan Party or any Subsidiary of a Loan Party in any jurisdiction have, in
fact, been filed, and all Taxes upon any Loan Party or any Subsidiary of a Loan
Party or upon any of their respective Property, income or franchises, which are
shown to be due and payable in such returns, have been paid, except such Taxes,
if any, as are being contested in good faith and by appropriate proceedings
which prevent enforcement of the matter under contest and as to which adequate
reserves established in accordance with GAAP have been provided.  No Loan Party
knows of any proposed additional Tax assessment against it or its Subsidiaries
for which adequate provisions in accordance with GAAP have not been made on
their accounts.  Adequate provisions in accordance with GAAP for Taxes on the
books of each Loan Party and each of its Subsidiaries have been made for all
open years, and for its current fiscal period.

 

Section 6.13.                    Approvals.  No authorization, consent, license
or exemption from, or filing or registration with, any court or governmental
department, agency or instrumentality, nor any approval or consent of any other
Person, is or will be necessary to the valid execution, delivery or performance
by any Loan Party or any Subsidiary of a Loan Party of any Loan Document, except
for (i) such approvals which have been obtained prior to the date of this
Agreement and remain in full force and effect and (ii) filings which are
necessary to perfect the security interests under the Collateral Documents.

 

Section 6.14.                    Affiliate Transactions.  No Loan Party nor any
of its Subsidiaries is a party to any contracts or agreements with any of its
Affiliates on terms and conditions which are less favorable to such Loan Party
or such Subsidiary than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other.

 

Section 6.15.                    Investment Company.  No Loan Party nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 6.16.                    ERISA.  Each Loan Party and each other member
of its Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.  No Loan Party nor any of its Subsidiaries
has any contingent liabilities with respect to any post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in article 6 of Title I of ERISA.

 

Section 6.17.                    Compliance with Laws.  (a) The Loan Parties and
their Subsidiaries are in compliance with all Legal Requirements applicable to
or pertaining to their Property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

(b)              Except for such matters, individually or in the aggregate,
which could not reasonably be expected to result in a Material Adverse Effect,
the Loan Parties represent and warrant that:  (i) the Loan Parties and their
Subsidiaries, and each of the Premises, comply in all material respects with all
applicable Environmental Laws; (ii) the Loan Parties and their

 

48

--------------------------------------------------------------------------------


 

Subsidiaries have obtained, maintain and are in compliance with all approvals,
permits, or authorizations of Governmental Authorities required for their
operations and each of the Premises; (iii) the Loan Parties and their
Subsidiaries have not, and no Loan Party has knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, or from any of the Premises in any material quantity and, to
the knowledge of each Loan Party, none of the Premises are adversely affected by
any such Release, threatened Release or disposal of a Hazardous Material;
(iv) the Loan Parties and their Subsidiaries are not subject to and have no
notice or knowledge of any Environmental Claim involving any Loan Party or any
Subsidiary of a Loan Party or any of the Premises, and there are no conditions
or occurrences at any of the Premises which could reasonably be anticipated to
form the basis for such an Environmental Claim; (v) none of the Premises contain
and have contained any:  (1) underground storage tanks, (2) material amounts of
asbestos containing building material, (3) landfills or dumps, (4) hazardous
waste management facilities as defined pursuant to any Environmental Law, or
(5) sites on or nominated for the National Priority List or similar state list;
(vi) the Loan Parties and their Subsidiaries have not used a material quantity
of any Hazardous Material and have conducted no Hazardous Material Activity at
any of the Premises;(vii) none of the Premises are subject to any, and no Loan
Party has knowledge of any imminent restriction on the ownership, occupancy, use
or transferability of the Premises in connection with any (1) Environmental Law
or (2) Release, threatened Release or disposal of a Hazardous Material; and
(viii) there are no conditions or circumstances at any of the Premises which
pose an unreasonable risk to the environment or the health or safety of Persons;
and (ix) the Loan Parties and their Subsidiaries have no knowledge of any
capital expenditures necessary to bring the Premises or their respective
business or equipment into compliance with Environmental Laws.  The Loan Parties
have delivered to the Bank complete and accurate copies of all material
environmental reports, studies, assessments and investigation results in the
Loan Parties’ possession or control and that relate to any Loan Party’s or
Subsidiary’s operations or to any of the Premises.

 

Section 6.18.                    OFAC.  (a) Each Loan Party is in compliance  in
all material respects with the requirements of all OFAC Sanctions Programs
applicable to it, (b) each Subsidiary of each Loan Party is in compliance in all
material respects with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary, (c) each Loan Party has provided to the Bank all
information requested by them regarding such Loan Party and its Affiliates and
Subsidiaries necessary for the Bank to comply with all applicable OFAC Sanctions
Programs, and (d) to the best of each Loan Party’s knowledge, no Loan Party nor
any of its Affiliates or Subsidiaries is, as of the date hereof, named on the
current OFAC SDN List.

 

Section 6.19.                    Labor Matters.  There are no strikes, lockouts
or slowdowns against any Loan Party or any Subsidiary of a Loan Party pending
or, to the knowledge of any Loan Party, threatened.  There are no collective
bargaining agreements in effect between any Loan Party or any Subsidiary of a
Loan Party and any labor union; and no Loan Party nor any of its Subsidiaries is
under any obligation to assume any collective bargaining agreement to or conduct
any negotiations with any labor union with respect to any future agreements. 
Each Loan Party and its Subsidiaries have remitted on a timely basis all amounts
required to have been withheld and remitted (including withholdings from
employee wages and salaries relating to income tax, employment insurance, and
pension plan contributions), goods and services tax and all other amounts which
if not paid when due could result in the creation of a Lien against any of its
Property, except for Liens permitted by Section 8.8.

 

49

--------------------------------------------------------------------------------


 

Section 6.20.                    Other Agreements.  No Loan Party nor any of its
Subsidiaries is in default under the terms of any covenant, indenture or
agreement of or affecting such Person or any of its Property, which default if
uncured could reasonably be expected to have a Material Adverse Effect.

 

Section 6.21.                    Solvency.  The Loan Parties and their
Subsidiaries are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.

 

Section 6.22.                    No Default.  No Default has occurred and is
continuing.

 

Section 6.23.                    No Broker Fees. No broker’s or finder’s fee or
commission will be payable with respect hereto or any of the transactions
contemplated thereby; and the Loan Parties hereby agree to indemnify the Bank
against, and agree that they will hold the Bank harmless from, any claim,
demand, or liability for any such broker’s or finder’s fees alleged to have been
incurred in connection herewith or therewith and any expenses (including
reasonable attorneys’ fees) arising in connection with any such claim, demand,
or liability.

 

Section 6.24.                    Security Documents.  (a) The Security Agreement
is effective to create in favor of the Bank legal, valid and enforceable Liens
on, and security interests in, the Collateral (as defined in the Security
Agreement) and, (i) when financing statements and other filings in appropriate
form are filed in the appropriate offices, and (ii) upon the taking of
possession or control by the Bank of the Collateral (as defined in the Security
Agreement) with respect to which a security interest may be perfected only by
possession or control, the Liens created by the Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Collateral (as defined in the
Security Agreement) (other than (A) the patents, trademarks, tradestyles,
copyrights, and other intellectual property rights (including all registrations
and applications therefor) and (B) such Collateral (as defined in the Security
Agreement) in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction or in respect of which
perfection is not required at such time by this Agreement or the Security
Agreement), in each case subject to no Liens other than those permitted by
Section 8.8 hereof.

 

(b)              When (i) the Security Agreement or a short form thereof is
filed in the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, and (ii) financing statements and other filings
in appropriate form are filed in the applicable offices, the Liens created by
such Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in the
patents, trademarks, tradestyles, copyrights, and other intellectual property
rights (including all registrations and applications therefor), in each case
subject to no Liens other than those permitted by Section 8.8 hereof.

 

50

--------------------------------------------------------------------------------


 

SECTION 7.                                             CONDITIONS PRECEDENT.

 

Section 7.1.                   All Credit Events.  At the time of each Credit
Event hereunder:

 

(a)                            each of the representations and warranties set
forth herein and in the other Loan Documents shall be and remain true and
correct in all material respects as of said time (where not already qualified by
materiality, otherwise in all respects), except to the extent the same expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects (where not already qualified by materiality, otherwise in all
respects) as of such earlier date;

 

(b)                            no Default shall have occurred and be continuing
or would occur as a result of such Credit Event;

 

(c)                             after giving effect to such extension of credit
the aggregate principal amount of all Revolving Loans and L/C Obligations
outstanding under this Agreement shall not exceed the lesser of (i) the
Revolving Credit Commitment and (ii) the Borrowing Base as then determined and
computed;

 

(d)                            in the case of a Borrowing the Bank shall have
received the notice required by Section 2.6, in the case of the issuance of any
Letter of Credit the Bank shall have received a duly completed Application for
such Letter of Credit together with any fees called for by Section 3.1, and, in
the case of an extension or increase in the amount of a Letter of Credit, a
written request therefor in a form acceptable to the Bank together with fees
called for by Section 3.1;

 

(e)                             in the case of any Delayed Draw Term Loan, the
Borrower shall be in compliance on a  pro forma basis with Section 8.23(a) after
giving effect to such Borrowing; and

 

(f)                              such Credit Event shall not violate any order,
judgment or decree of any court or other authority or any provision of law or
regulation applicable to the  Bank (including, without limitation, Regulation U
of the Board of Governors of the Federal Reserve System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in
subsections (a) through (d), both inclusive, of this Section; provided, however,
that the Bank may continue to make advances under the Revolving Facility in its
sole discretion, notwithstanding the failure of the Borrower to satisfy one or
more of the conditions set forth above and any such advances so made shall not
be deemed a waiver of any Default or other condition set forth above that may
then exist.

 

51

--------------------------------------------------------------------------------


 

Section 7.2.                   Initial Credit Event.  Before or concurrently
with the initial Credit Event:

 

(a)                            the Bank shall have received this Agreement duly
executed by the Borrower and its Domestic Subsidiaries, as Guarantors, and the
Bank;

 

(b)                            the Bank shall have received duly executed Notes
of the Borrower dated the date hereof and otherwise in compliance with the
provisions of Section 2.10;

 

(c)                             the Bank shall have received the Security
Agreement duly executed by the Loan Parties, together with (i) original stock
certificates or other similar instruments or securities representing all of the
issued and outstanding shares of capital stock or other equity interests in each
Subsidiary (limited in the case of any first tier Foreign Subsidiary to 66% of
the Voting Stock and 100% of any other equity interests as provided in
Section 11.1) as of the Closing Date, (ii) stock powers executed in blank and
undated for the Collateral consisting of the stock or other equity interest in
each Subsidiary, (iii) UCC financing statements to be filed against each Loan
Party, as debtor, in favor of the Bank, as secured party, (iv) patent,
trademark, and copyright collateral agreements to the extent requested by the
Bank, (v) deposit account, securities account, and commodity account control
agreements to the extent requested by the Bank, (vi) Collateral Access
Agreements to the extent requested by the Bank, and (vii) a duly completed and
executed Perfection Certificate;

 

(d)                            the Bank shall have received evidence of
insurance required to be maintained under the Loan Documents, naming the Bank as
mortgagee/lender’s loss payee and as an additional insured, as applicable;

 

(e)                             the Bank shall have received copies of each Loan
Party’s articles of incorporation and bylaws (or comparable organizational
documents) and any amendments thereto, certified in each instance by its
Secretary or Assistant Secretary (or comparable Responsible Officer);

 

(f)                           the Bank shall have received copies of resolutions
of each Loan Party’s Board of Directors (or similar governing body) authorizing
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on each Loan Party’s behalf, all
certified in each instance by its Secretary or Assistant Secretary (or
comparable Responsible Officer);

 

(g)                             the Bank shall have received copies of the
certificates of good standing for each Loan Party (dated no earlier than 30 days
prior to the date hereof) from the office of the secretary of the state of its
incorporation or organization and of each state in which it is qualified to do
business as a foreign corporation or organization;

 

(h)                            the Bank shall have received a list of the
Borrower’s Authorized Representatives;

 

52

--------------------------------------------------------------------------------


 

(i)                            the Bank shall have received a certificate as to
the Borrower’s Designated Disbursement Account;

 

(j)                           the Bank shall have received the initial fees
called for by Section 3.1;

 

(k)                            the capital and organizational structure of the
Loan Parties and their Subsidiaries shall be satisfactory to the Bank;

 

(l)                            the Bank shall have received such evaluations and
certifications as it may reasonably require in order to satisfy itself as to the
value of the Collateral, including but not limited to completion of a field
audit;

 

(m)                            the Bank shall have received (i) audited
financial statements (including an income statement, a balance sheet, and a cash
flow statement) of the Loan Parties for the Fiscal Year ended December 28, 2012,
(ii) unaudited Fiscal Month financial statements (including an income statement
and a balance sheet) of the Loan Parties for the Fiscal Year-to-date period
ended November 22, 2013 and for the most recent Fiscal Month ended prior to the
Closing Date, (iii) substantially complete draft unaudited financial statements
(including an income statement and a balance sheet) of the Loan Parties for the
Fiscal Year ended December 27, 2013 and (iv) 1-year projected financial
statements of the company as of November 22, 2013, in each case in form and
substance reasonably acceptable to the Bank and certified to by a Financial
Officer of the Borrower;

 

(n)                            the Bank shall have received a Borrowing Base
Certificate prepared by the Borrower and certified to by a Financial Officer of
the Borrower evidencing Excess Availability of at least $5,000,000 as of the
Closing Date after giving effect to the initial Credit Event and the
transactions contemplated hereby and payment of all costs and expenses in
connection therewith;

 

(o)                            the Bank shall have received a certificate from a
Responsible Officer of the Borrower certifying that (i) the solvency of the Loan
Parties and their Subsidiaries as of the Closing Date after giving effect to the
initial Credit Event and the transactions contemplated hereby and payment of all
costs and expenses in connection therewith; (ii) since December 28, 2012, no
Material Adverse Effect has occurred; (iii) the TTM EBITDA as of the Fiscal
Month ended November 22, 2013, is not less than $3,000,000 and (iv) the Total
Leverage Ratio is not greater than 0.75 to 1.00, on a pro forma basis calculated
based on TTM EBITDA as of the Fiscal Month ended November 22, 2013, and after
giving effect to all extensions of Credit made on the Closing Date;

 

(p)                            the Bank shall have received financing statement,
tax, and judgment lien search results against each Loan Party and its Property
evidencing the absence of Liens thereon except as permitted by Section 8.8;

 

53

--------------------------------------------------------------------------------


 

(q)                            the Bank shall have received pay-off and lien
release letters from secured creditors of the Loan Parties (other than secured
parties intended to remain outstanding after the Closing Date with Indebtedness
and Liens permitted by Sections 8.7 and 8.8) setting forth, among other things,
the total amount of indebtedness outstanding and owing to them (or outstanding
letters of credit issued for the account of any Loan Party or its Subsidiaries)
and containing an undertaking to cause to be delivered to the Bank UCC
termination statements and any other lien release instruments necessary to
release their Liens on the assets of any Loan Party or any Subsidiary of a Loan
Party, which pay-off and lien release letters shall be in form and substance
acceptable to the Bank;

 

(r)                            the Bank shall have received the favorable
written opinion of counsel to each Loan Party, in form and substance
satisfactory to the Bank;

 

(s)                            the Bank shall have received, sufficiently in
advance of the Closing Date, all documentation and other information requested
by the Bank required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the United States Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) including, without limitation, the information
described in Section 12.16; and the Bank shall have received a fully executed
Internal Revenue Service Form W-9 (or its equivalent) for the Borrower and each
other Loan Party; and

 

(t)                           the Bank shall have received such other
agreements, instruments, documents, certificates, and opinions as the Bank may
reasonably request.

 

SECTION 8.                                             COVENANTS.

 

Each Loan Party agrees that, so long as any credit is available to or in use by
the Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing by the Bank:

 

Section 8.1.                                Maintenance of Business.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, preserve and maintain
its existence, except as otherwise provided in Section 8.10(c); provided,
however, that nothing in this Section shall prevent the Borrower from dissolving
any of its Subsidiaries if such action is, in the reasonable business judgment
of the Borrower, desirable in the conduct of its business and is not
disadvantages in any material respect to the Bank.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, preserve and keep in force and effect
all licenses, permits, franchises, approvals, patents, trademarks, trade names,
trade styles, copyrights, and other proprietary rights necessary to the proper
conduct of its business where the failure to do so could reasonably be expected
to have a Material Adverse Effect.

 

Section 8.2.                                           Maintenance of
Properties.  Each Loan Party shall, and shall cause each of its Subsidiaries to,
maintain, preserve, and keep its property, plant, and equipment in good repair,
working order and condition (ordinary wear and tear excepted), and shall from
time to time make all needful and proper repairs, renewals, replacements,
additions, and betterments thereto so that at all times the efficiency thereof
shall be fully preserved and maintained, except to the extent that, in the
reasonable business judgment of such Person, any such Property is no longer
necessary for the proper conduct of the business of such Person.

 

54

--------------------------------------------------------------------------------


 

Section 8.3.                                           Taxes and Assessments. 
Each Loan Party shall duly pay and discharge, and shall cause each of its
Subsidiaries to duly pay and discharge, all Taxes, rates, assessments, fees, and
governmental charges upon or against it or its Property, in each case before the
same become delinquent and before penalties accrue thereon, unless and to the
extent that the same are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves are provided therefor.

 

Section 8.4.                                           Insurance.  Each Loan
Party shall insure and keep insured, and shall cause each of its Subsidiaries to
insure and keep insured, with good and responsible insurance companies, all
insurable Property owned by it which is of a character usually insured by
Persons similarly situated and operating like Properties against loss or damage
from such hazards and risks (including flood insurance with respect to any
improvements on real Property consisting of building or parking facilities in an
area designated by a governmental body as having special flood hazards), and in
such amounts, as are insured by Persons similarly situated and operating like
Properties, but in no event at any time in an amount less than the replacement
value of the Collateral.  Each Loan Party shall also maintain, and shall cause
each of its Subsidiaries to maintain, insurance with respect to the business of
such Loan Party and its Subsidiaries, covering commercial general liability,
statutory worker’s compensation and occupational disease, statutory structural
work act liability, and business interruption and such other risks with good and
responsible insurance companies, in such amounts and on such terms as the Bank
shall reasonably request, but in any event as and to the extent usually insured
by Persons similarly situated and conducting similar businesses.  The Loan
Parties shall in any event maintain insurance on the Collateral to the extent
required by the Collateral Documents.  All such policies of insurance shall
contain satisfactory mortgagee/lender’s loss payable endorsements, naming the
Bank (or its security trustee) as mortgagee or a loss payee, assignee or
additional insured, as appropriate, as its interest may appear, and showing only
such other loss payees, assignees and additional insureds as are satisfactory to
the Bank.  Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than thirty (30) days’ (ten (10) days’ in
the case of nonpayment of insurance premiums) prior written notice to the Bank
in the event of cancellation of the policy for any reason whatsoever and a
clause specifying that the interest of the Bank shall not be impaired or
invalidated by any act or neglect of any Loan Party or any Subsidiary of a Loan
Party, or the owner of the premises or Property or by the occupation of the
premises for purposes more hazardous than are permitted by said policy.  The
Borrower shall deliver to the Bank (a) on the Closing Date and at such other
times as the Bank shall reasonably request, certificates evidencing the
maintenance of insurance required hereunder, (b) prior to the termination of any
such policies, certificates evidencing the renewal thereof, and (c) promptly
following request by the Bank, copies of all insurance policies of the Loan
Parties and their Subsidiaries.  The Borrower also agrees to deliver to the
Bank, promptly as rendered, true copies of all reports made in any reporting
forms to insurance companies.

 

Section 8.5.                                           Financial Reports.  The
Loan Parties shall, and shall cause each of their Subsidiaries to, maintain
proper books of records and accounts reasonably necessary to prepare financial
statements required to be delivered pursuant to this Section in accordance with
GAAP and shall furnish to the Bank:

 

55

--------------------------------------------------------------------------------

 

(a)                            as soon as available, and in any event no later
than 30 days after the last day of each Fiscal Month, a Borrowing Base
Certificate showing the computation of the Borrowing Base in reasonable detail
as of the close of business on the last day of such Fiscal Month, together with
an accounts receivable and accounts payable aging, prepared by the Borrower and
certified to by a Financial Officer of the Borrower; provided, however, that no
Borrowing Base Certificate shall be required to be delivered pursuant to this
Section 8.5(a) if as of last day of each Fiscal Month then ended, there are no
Revolving Loans outstanding or the L/C Obligations then outstanding is less than
$500,000;

 

(b)                            as soon as available, and in any event no later
than 30 days after the last day of each Fiscal Month, a copy of the consolidated
balance sheet of the Loan Parties and their Subsidiaries as of the last day of
such Fiscal Month and the consolidated statement of income of the Loan Parties
and their Subsidiaries for the Fiscal Month and for the Fiscal Year-to-date
period then ended, each in reasonable detail showing in comparative form the
figures for the corresponding date and period in the previous Fiscal Year,
prepared by the Borrower in accordance with GAAP (subject to the absence of
footnote disclosures and Fiscal Year-end audit adjustments) and certified to by
a Financial Officer of the Borrower together with Fiscal Month backlog reports;
provided that so long as no Default or Event of Default shall have occurred and
be continuing and upon the Borrower’s receipt of written notice from the Bank as
set forth in clause (c) below, this Section 8.5(b) shall only apply during the
first twelve Fiscal Months of the Borrower ending after the Closing Date;

 

(c)                             upon receipt by the Borrower of written notice
from the Bank that it will no longer require the Fiscal Month financial
statements required pursuant to clause (b) above, commencing with the first
Fiscal Quarter of 2015, as soon as available, and in any event no later than 45
days after the last day of each of the first three Fiscal Quarters of each
Fiscal Year of the Borrower, a copy of the consolidated balance sheet of the
Loan Parties and their Subsidiaries as of the last day of such Fiscal Quarter
and the consolidated statements of income, retained earnings, and cash flows of
the Loan Parties and their Subsidiaries for the Fiscal Quarter and for the
Fiscal Year-to-date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous Fiscal Year, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and Fiscal Year-end audit adjustments)
and certified to by a Financial Officer of the Borrower together with Fiscal
Month backlog reports;

 

(d)                            as soon as available, and in any event no later
than 90 days after the last day of each Fiscal Year of the Borrower, a copy of
the consolidated and consolidating balance sheet of the Loan Parties and their
Subsidiaries as of the last day of the Fiscal Year then ended and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of the Loan Parties and their Subsidiaries for the Fiscal Year then ended,
and accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous Fiscal Year, accompanied in the case of the
consolidated financial statements by an unqualified opinion of Ernst & Young LLP
or

 

56

--------------------------------------------------------------------------------


 

another firm of independent public accountants of recognized standing, selected
by the Borrower and reasonably satisfactory to the Bank, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Loan Parties and their Subsidiaries as of the close of such Fiscal Year and
the results of their operations and cash flows for the Fiscal Year then ended
and that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances, together with Fiscal Month backlog reports;

 

(e)                             promptly after receipt thereof, any additional
written reports, management letters or other detailed information contained in
writing concerning significant aspects of any Loan Party’s or any of its
Subsidiary’s operations and financial affairs given to it by its independent
public accountants;

 

(f)                           promptly after receipt thereof, a copy of each
audit made by any regulatory agency of the books and records of any Loan Party
or any Subsidiary of a Loan Party or of notice of any material noncompliance
with any applicable law, regulation or guideline relating to any Loan Party or
any Subsidiary of a Loan Party or their respective business;

 

(g)                             as soon as available, and in any event no later
than 30 days after the end of each Fiscal Year of the Borrower, a copy of the
consolidated and consolidating business plan for the Loan Parties and their
Subsidiaries for following Fiscal Year, such business plan to show the projected
consolidated and consolidating revenues, expenses and balance sheet of the Loan
Parties and their Subsidiaries on a Fiscal Month-by-Fiscal Month basis, such
business plan to be in reasonable detail prepared by the Borrower and in form
satisfactory to the Bank (which shall include a summary of all assumptions made
in preparing such business plan);

 

(h)                            notice of any Change of Control;

 

(i)                            promptly after knowledge thereof shall have come
to the attention of any Responsible Officer of any Loan Party, written notice of
(i) any threatened or pending litigation or governmental or arbitration
proceeding or labor controversy against any Loan Party or any Subsidiary of a
Loan Party or any of their Property which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect, (ii) the occurrence of
any Material Adverse Effect or (iii) the occurrence of any Default;

 

(j)                           with each of the financial statements delivered
pursuant to subsections (b) (if such financial statements delivered pursuant to
subsection (b) are delivered as of the last day of a Fiscal Quarter), (c) and
(d) above, a written certificate in the form attached hereto as Exhibit E signed
by a Financial Officer of the Borrower to the effect that to the best of such
officer’s knowledge and belief no Default has occurred during the period covered
by such statements or, if any such Default has occurred during such period,
setting forth a description of such Default and specifying the action, if any,
taken by the

 

57

--------------------------------------------------------------------------------


 

relevant Loan Party or its Subsidiary to remedy the same.  Such certificate
shall also set forth the calculations supporting such statements in respect of
Section 8.23 (Financial Covenants) in the form attached as Schedule I to such
Exhibit E hereto and shall be accompanied by a work-in-process report detailing
the aging of current underbillings; and

 

(k)                            promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Loan Party or any Subsidiary of a Loan Party, or compliance with the
terms of any Loan Document.

 

Section 8.6.                                           Inspection; Field
Audits.  Each Loan Party shall, and shall cause each of its Subsidiaries to,
permit the Bank and each of their duly authorized representatives and agents to
visit and inspect any of its Property, corporate books, and financial records,
to examine and make copies of its books of accounts and other financial records,
and to discuss its affairs, finances, and accounts with, and to be advised as to
the same by, its officers, employees and independent public accountants (and by
this provision the Loan Parties hereby authorize such accountants to discuss
with the Bank the finances and affairs of the Loan Parties and their
Subsidiaries) at such reasonable times and intervals as the Bank may designate
and, so long as no Default exists, with reasonable prior notice to the
Borrower.  The Borrower shall pay to the Bank charges for field audits of the
Collateral, inspections and visits to Property, inspections of corporate books
and financial records, examinations and copies of books of accounts and
financial record and other activities permitted in this Section performed by the
Bank or its agents or third party firms, in such amounts as the Bank may from
time to time request (the Bank acknowledging and agreeing that any internal
charges for such audits and inspections shall be computed in the same manner as
it at the time customarily uses for the assessment of charges for similar
collateral audits); provided, however, that in the absence of any Default, the
Borrower shall not be required to pay the Bank for more than one (1) such audit
per Fiscal Year.

 

Section 8.7.                                           Borrowings and
Guaranties.  No Loan Party shall, nor shall it permit any of its Subsidiaries
to, issue, incur, assume, create or have outstanding any Indebtedness, or incur
liabilities under any Hedging Agreement, or be or become liable as endorser,
guarantor, surety or otherwise for any Indebtedness or undertaking of any
Person, or otherwise agree to provide funds for payment of the obligations of
another, or supply funds thereto or invest therein or otherwise assure a
creditor of another against loss, or apply for or become liable to the issuer of
a letter of credit which supports an obligation of another, or subordinate any
claim or demand it may have to the claim or demand of any Person; provided,
however, that the foregoing shall not restrict nor operate to prevent:

 

(a)                            the Secured Obligations of the Loan Parties and
their Subsidiaries owing to the Bank (and its Affiliates);

 

(b)                            purchase money indebtedness and Capitalized Lease
Obligations of the Loan Parties and their Subsidiaries in an amount not to
exceed $500,000 in the aggregate at any one time outstanding;

 

(c)                             obligations of the Loan Parties and their
Subsidiaries arising out of interest rate, foreign currency, and commodity
Hedging Agreements entered into with financial institutions in connection with
bona fide hedging activities in the ordinary course of business and not for
speculative purposes;

 

58

--------------------------------------------------------------------------------


 

(d)                            endorsement of items for deposit or collection of
commercial paper received in the ordinary course of business;

 

(e)                             intercompany advances from time to time owing
between the Loan Parties in the ordinary course of business to finance their
working capital needs;

 

(f)                           indebtedness owed to any Person providing workers’
compensation, health, disability or other employee benefits (including
contractual and statutory benefits) or property, casualty, liability or credit
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(g)                             indebtedness in respect of bids, trade contracts
(other than for debt for borrowed money), leases (other than Capitalized Lease
Obligations), statutory obligations, surety, stay, customs and appeal bonds,
performance, performance and completion and return of money bonds, government
contracts and similar obligations, in each case, provided in the ordinary course
of business;

 

(h)                            indebtedness in respect of netting services,
overdraft protection and similar arrangements, in each case, in connection with
cash management and deposit accounts;

 

(i)                            indebtedness arising from agreements of a Loan
Party or its Subsidiary providing for indemnification, adjustment of purchase or
acquisition price or similar obligations, in each case, incurred or assumed in
connection with a Permitted Acquisition;

 

(j)                           indebtedness owed to Wells Fargo Bank, National
Association with respect to certain existing letter of credit obligations in an
amount not to exceed $76,000; and

 

(k)                            unsecured indebtedness of the Loan Parties and
their Subsidiaries not otherwise permitted by this Section in an amount not to
exceed $250,000 in the aggregate at any one time outstanding.

 

Section 8.8.                                           Liens.  No Loan Party
shall, nor shall it permit any of its Subsidiaries to, create, incur or permit
to exist any Lien of any kind on any Property owned by any such Person;
provided, however, that the foregoing shall not apply to nor operate to prevent:

 

(a)                            Liens arising by statute in connection with
worker’s compensation, unemployment insurance, old age benefits, social security
obligations, Taxes, assessments, statutory obligations or other similar charges
(other than Liens arising under ERISA), good faith cash deposits in connection
with tenders, contracts or leases to which any Loan Party or any Subsidiary of a
Loan Party is a party or other cash deposits

 

59

--------------------------------------------------------------------------------


 

required to be made in the ordinary course of business, provided in each case
that the obligation is not for borrowed money and that the obligation secured is
not overdue or, if overdue, is being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves have been established therefor;

 

(b)                            mechanics’, workmen’s, materialmen’s, landlords’,
carriers’ or other similar Liens arising in the ordinary course of business with
respect to obligations which are not due or which are being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest;

 

(c)                             judgment liens and judicial attachment liens not
constituting an Event of Default under Section 9.1(g) and the pledge of assets
for the purpose of securing an appeal, stay or discharge in the course of any
legal proceeding, provided that the aggregate amount of such judgment liens and
attachments and liabilities of the Loan Parties and their Subsidiaries secured
by a pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $250,000 at any one time
outstanding;

 

(d)                            Liens on equipment of any Loan Party or any
Subsidiary of a Loan Party created solely for the purpose of securing
indebtedness permitted by Section 8.7(b), representing or incurred to finance
the purchase price of such Property; provided that no such Lien shall extend to
or cover other Property of such Loan Party or such Subsidiary other than the
respective Property so acquired, and the principal amount of indebtedness
secured by any such Lien shall at no time exceed the purchase price of such
Property, as reduced by repayments of principal thereon;

 

(e)                             any interest or title of a lessor under any
operating lease, including the filing of Uniform Commercial Code financing
statements solely as a precautionary measure in connection with operating leases
entered into by any Loan Party or any Subsidiary of a Loan Party in the ordinary
course of its business;

 

(f)                              easements, rights-of-way, restrictions, and
other similar encumbrances against real property incurred in the ordinary course
of business which, in the aggregate, are not substantial in amount and which do
not materially detract from the value of the Property subject thereto or
materially interfere with the ordinary conduct of the business of any Loan Party
or any Subsidiary of a Loan Party;

 

(g)                             bankers’ Liens, rights of setoff and other
similar Liens (including under Section 4-210 of the Uniform Commercial Code) in
one or more deposit accounts maintained by any Loan Party or any Subsidiary of a
Loan Party, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that, unless such Liens are non-consensual and arise by
operation of law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

 

60

--------------------------------------------------------------------------------


 

(h)                            Liens granted in favor of the Bank pursuant to
the Collateral Documents;

 

(i)                                Liens granted in favor of Wells Fargo Bank,
National Association to cash collateralize existing letter of credit obligations
in an amount not to exceed $76,000; and

 

(j)                               non-exclusive licenses of intellectual
property granted in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of any Loan Party or any
Subsidiary of a Loan Party.

 

Section 8.9.                                           Investments,
Acquisitions, Loans and Advances.  No Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, make, retain or have outstanding
any investments (whether through purchase of stock or obligations or otherwise)
in, or loans or advances to (other than for travel advances and other similar
cash advances made to employees in the ordinary course of business), any other
Person, or acquire all or any substantial part of the assets or business of any
other Person or division thereof; provided, however, that the foregoing shall
not apply to nor operate to prevent:

 

(a)                            Cash Equivalents;

 

(b)                            the Loan Parties’ existing investments in their
respective Subsidiaries outstanding on the Closing Date;

 

(c)                             intercompany advances made from time to time
between the Loan Parties in the ordinary course of business to finance their
working capital needs;

 

(d)                            intercompany advances from time to time owing
between a Loan Party and any Subsidiary that is not a Guarantor hereunder in the
ordinary course of business to finance their working capital needs, provided
that the aggregate amount of such advances to any Subsidiaries that are not
Guarantors hereunder together with any investments therein do not exceed
$100,000 at any one time outstanding;

 

(e)                             Permitted Acquisitions;

 

(f)                              other investments existing on the Closing Date
not otherwise permitted above and listed and identified on Schedule 8.9;

 

(g)                             investments in Construction Joint Ventures which
are made in the ordinary course of business; provided, however, that the
aggregate investments in Construction Joint Ventures shall not at any time
exceed 15% of the combined consolidated Net Worth of the Borrower and its
Subsidiaries;

 

61

--------------------------------------------------------------------------------


 

(h)                            loans and advances to employees of the Loan
Parties for relocation expenses and other related costs in an amount not to
exceed $500,000 in the aggregate at any one time outstanding; and

 

(i)                                other investments, loans, and advances in
addition to those otherwise permitted by this Section in an amount not to exceed
$100,000 in the aggregate at any one time outstanding.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

 

Section 8.10.                                            Mergers, Consolidations
and Sales.  No Loan Party shall, nor shall it permit any of its Subsidiaries to,
be a party to any merger or consolidation or amalgamation, or sell, transfer,
lease or otherwise dispose of all or any part of its Property, including any
disposition of Property as part of a sale and leaseback transaction, or in any
event sell or discount (with or without recourse) any of its notes or accounts
receivable; provided, however, that this Section shall not apply to nor operate
to prevent:

 

(a)                            the sale or lease of inventory in the ordinary
course of business;

 

(b)                            the sale, transfer, lease or other disposition of
Property of any Loan Party to one another in the ordinary course of its
business;

 

(c)                             the merger of any Loan Party with and into the
Borrower or any other Loan Party, provided that, in the case of any merger
involving the Borrower, the Borrower is the corporation surviving the merger;

 

(d)                            the sale of delinquent notes or accounts
receivable in the ordinary course of business for purposes of collection only
(and not for the purpose of any bulk sale or securitization transaction);

 

(e)                             the sale, transfer or other disposition of any
tangible personal property that, in the reasonable business judgment of the
relevant Loan Party or its Subsidiary, has become obsolete or worn out, and
which is disposed of in the ordinary course of business; and

 

(f)                              the Disposition of Property of any Loan Party
or any Subsidiary of a Loan Party (including any Disposition of Property as part
of a sale and leaseback transaction) aggregating for all Loan Parties and their
Subsidiaries not more than $500,000 during any Fiscal Year of the Borrower,
provided that (i) each such Disposition shall be made for fair value and (ii) at
least 80% of the total consideration received at the closing of such Disposition
shall consist of cash and at least 80% of the total consideration received after
taking into account all final purchase price adjustments and/or contingent
payments (including working capital adjustment or earn-out provisions) expressly
contemplated by the transaction documents, when received shall consist of cash.

 

62

--------------------------------------------------------------------------------


 

Section 8.11.                                            Maintenance of
Subsidiaries.  No Loan Party shall assign, sell or transfer, nor shall it permit
any of its Subsidiaries to issue, assign, sell or transfer, any shares of
capital stock or other equity interests of a Subsidiary; provided, however, that
the foregoing shall not operate to prevent (a) the issuance, sale, and transfer
to any person of any shares of capital stock of a Subsidiary solely for the
purpose of qualifying, and to the extent legally necessary to qualify, such
person as a director of such Subsidiary, (b) any transaction permitted by
Section 8.10(c) above, and (c) Liens on the capital stock or other equity
interests of Subsidiaries granted to the Bank pursuant to the Collateral
Documents.

 

Section 8.12.                                            Dividends and Certain
Other Restricted Payments.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, (a) declare or pay any dividends on or make any other
distributions in respect of any class or series of its capital stock or other
equity interests (other than dividends or distributions payable solely in its
capital stock or other equity interests), or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same (collectively referred to herein as “Restricted Payments”);
provided, however, that the foregoing shall not operate to prevent the making of
dividends or distributions by any Subsidiary to any Borrower.

 

Section 8.13.                                            ERISA.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, promptly pay and discharge
all obligations and liabilities arising under ERISA of a character which if
unpaid or unperformed could reasonably be expected to result in the imposition
of a Lien against any of its Property.  Each Loan Party shall, and shall cause
each of its Subsidiaries to, promptly notify the Bank of:  (a) the occurrence of
any reportable event (as defined in ERISA) with respect to a Plan, (b) receipt
of any notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor, (c) its intention to terminate or withdraw
from any Plan, and (d) the occurrence of any event with respect to any Plan
which would result in the incurrence by any Loan Party or any Subsidiary of a
Loan Party of any material liability, fine or penalty, or any material increase
in the contingent liability of any Loan Party or any Subsidiary of a Loan Party
with respect to any post-retirement Welfare Plan benefit.

 

Section 8.14.                                            Compliance with Laws. 
(a) Each Loan Party shall, and shall cause each of its Subsidiaries to, comply
in all respects with all Legal Requirements applicable to or pertaining to its
Property or business operations, where any such non-compliance, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or result in a Lien upon any of its Property.

 

(b)              Without limiting Section 8.14(a) above, each Loan Party shall,
and shall cause each of its Subsidiaries to, at all times, do the following to
the extent the failure to do so, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect:  (i) comply in all
material respects with, and maintain each of the Premises in compliance in all
material respects with, all applicable Environmental Laws; (ii) require that
each tenant and subtenant, if any, of any of the Premises or any part thereof
comply in all material respects with all applicable

 

63

--------------------------------------------------------------------------------


 

Environmental Laws; (iii) obtain and maintain in full force and effect all
material governmental approvals required by any applicable Environmental Law for
the operation of their business and each of the Premises; (iv) cure any material
violation by it or at any of the Premises of applicable Environmental Laws;
(v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to applicable Environmental Law; (vi) not
manufacture, use, generate, transport, treat, store, Release, dispose or handle
any Hazardous Material (or allow any tenant or subtenant to do any of the
foregoing) at any of the Premises except in the ordinary course of its business,
in de minimis amounts, and in compliance with all applicable Environmental Laws;
(vii) within ten (10) Business Days notify the Bank in writing of and provide
any reasonably requested documents upon learning of any of the following in
connection with any Loan Party or any Subsidiary of a Loan Party or any of the
Premises:  (1) any material Environmental Liability; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability of any
Premises arising from or in connection with any (x) Release, threatened Release
or disposal of a Hazardous Material or (y) Environmental Law; or (5) any
environmental, natural resource, health or safety condition, which individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect; (viii) conduct at its expense any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other corrective or
response action necessary to remove, remediate, clean up, correct or abate any
material Release, threatened Release or violation of any applicable
Environmental Law, (ix) abide by and observe any restrictions on the use of the
Premises imposed by any Governmental Authority as set forth in a deed or other
instrument affecting any Loan Party’s or any of its Subsidiary’s interest
therein; (x) promptly provide or otherwise make available to the Bank any
reasonably requested environmental record concerning the Premises which any Loan
Party or any Subsidiary of a Loan Party possesses or can reasonably obtain; and
(xi) perform, satisfy, and implement any operation, maintenance or corrective
actions or other requirements of any Governmental Authority or Environmental
Law, or included in any no further action letter or covenant not to sue issued
by any Governmental Authority under any Environmental Law.

 

Section 8.15.                                            Compliance with OFAC
Sanctions Programs.  (a) Each Loan Party shall at all times comply with the
requirements of all OFAC Sanctions Programs applicable to such Loan Party and
shall cause each of its Subsidiaries to comply with the requirements of all OFAC
Sanctions Programs applicable to such Subsidiary.

 

(b)              Each Loan Party shall provide the Bank any information
regarding the Loan Parties, their Affiliates, and their Subsidiaries necessary
for the Bank to comply with all applicable OFAC Sanctions Programs; subject
however, in the case of Affiliates, to such Loan Party’s ability to provide
information applicable to them.

 

(c)               If any Loan Party obtains actual knowledge or receives any
written notice that any Loan Party, any Affiliate or any Subsidiary of any Loan
Party is named on the then current OFAC SDN List (such occurrence, an “OFAC
Event”), such Loan Party shall promptly (i) give written notice to the Bank of
such OFAC Event, and (ii) comply in all material respects with all applicable
laws with respect to such OFAC Event (regardless of whether the party included
on

 

64

--------------------------------------------------------------------------------


 

the OFAC SDN List is located within the jurisdiction of the United States of
America), including the OFAC Sanctions Programs, and each Loan Party hereby
authorizes and consents to the Bank taking any and all steps the Bank deems
necessary, in their sole but reasonable discretion, to avoid violation of all
applicable laws with respect to any such OFAC Event, including the requirements
of the OFAC Sanctions Programs (including the freezing and/or blocking of assets
and reporting such action to OFAC).

 

Section 8.16.                                            Burdensome Contracts
With Affiliates.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, enter into any contract, agreement or business arrangement with
any of its Affiliates on terms and conditions which are less favorable to such
Loan Party or such Subsidiary than would be usual and customary in similar
contracts, agreements or business arrangements between Persons not affiliated
with each other; provided that the foregoing restriction shall not apply to
transactions between or among the Loan Parties.

 

Section 8.17.                                            No Changes in Fiscal
Year.  The Borrower shall not, nor shall it permit any Subsidiary to, change its
current Fiscal Year reporting method.

 

Section 8.18.                                            Formation of
Subsidiaries; Guaranty Requirements.  Promptly upon the formation or acquisition
of any Subsidiary, the Loan Parties shall provide the Bank notice thereof (at
which time Schedule 6.2 shall be deemed amended to include reference to such
Subsidiary).  The payment and performance of the Secured Obligations of the
Borrower shall at all times be guaranteed by the Subsidiaries of the Borrower
pursuant to Section 11 hereof or pursuant to one or more Guaranty Agreements in
form and substance reasonably acceptable to the Bank, as the same may be
amended, modified or supplemented from time to time.  The Loan Parties shall,
and shall cause their Subsidiaries to, timely comply with the requirements of
Sections 10 and 11 with respect to any Subsidiary that is required to become a
Guarantor hereunder.  Except for Foreign Subsidiaries existing on the Closing
Date and identified on Schedule 6.2, no Loan Party, nor shall it permit any of
its Subsidiaries to, form or acquire any Foreign Subsidiary.

 

Section 8.19.                                            Change in the Nature of
Business.  No Loan Party shall, nor shall it permit any of its Subsidiaries to,
engage in any business or activity if as a result the general nature of the
business of such Loan Party or any of its Subsidiaries would be changed in any
material respect from the general nature of the business engaged in by it as of
the Closing Date.

 

Section 8.20.                                            Use of Proceeds.  The
Borrower shall use the credit extended under this Agreement solely for the
purposes set forth in, or otherwise permitted by, Section 6.4.

 

Section 8.21.                                            No Restrictions. 
Except as provided herein, no Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Loan Party or any Subsidiary of a Loan Party to:  (a) pay
dividends or make any other distribution on any Subsidiary’s capital stock or
other equity interests owned by such Loan Party or any other Subsidiary, (b) pay
any indebtedness owed to any Loan Party or any other Subsidiary, (c) make loans
or advances to any Loan Party or any Subsidiary, (d) transfer any of its
Property to any Loan Party or any other Subsidiary, or (e) guarantee the Secured
Obligations and/or grant Liens on its assets to the Bank as required by the Loan
Documents.

 

65

--------------------------------------------------------------------------------

 

Section 8.22.                 Subordinated Debt.  No Loan Party shall, nor shall
it permit any of its Subsidiaries to, (a) amend or modify any of the terms or
conditions relating to Subordinated Debt, (b) make any voluntary prepayment of
Subordinated Debt or effect any voluntary redemption thereof, or (c) make any
payment on account of Subordinated Debt which is prohibited under the terms of
any instrument or agreement subordinating the same to the Obligations. 
Notwithstanding the foregoing, the Loan Parties may agree to a decrease in the
interest rate applicable thereto or to a deferral of repayment of any of the
principal of or interest on the Subordinated Debt beyond the current due dates
therefor.

 

Section 8.23.                 Financial Covenants.  (a) Total Leverage Ratio. 
As of the last day of each Fiscal Quarter, the Borrower shall not permit the
Total Leverage Ratio to be greater than 2.00 to 1.00.

 

(b)              Tangible Net Worth.  The Borrower shall at all times maintain
Tangible Net Worth of the Borrower and its Subsidiaries determined on a
consolidated basis in an amount not less than (i) $16,472,908 plus (ii) for the
first Fiscal Quarter of 2014, 50% of Net Income, and for each Fiscal Quarter
thereafter, 50% of Net Income if such Net Income is a positive amount (i.e.,
there shall be no reduction to the minimum amount of Tangible Net Worth required
to be maintained hereunder for any Fiscal Quarter in which Net Income is less
than zero).

 

(c)              Fixed Charge Coverage Ratio.  As of the last day of each Fiscal
Quarter, the Borrower shall maintain a Fixed Charge Coverage Ratio of not less
than 1.25 to 1.00.

 

Section 8.24.                 Modification of Certain Documents.  No Loan Party
shall do any of the following:

 

(a)                           waive or otherwise modify any term of any
Constituent Document of, or otherwise change the capital structure of, any Loan
Party (including the terms of any of their outstanding Voting Stock), in each
case except for those modifications and waivers that (x) do not elect, or permit
the election, to treat the Voting Stock of any limited liability company (or
similar entity) as certificated unless such certificates are delivered to the
Bank to the extent they represent Voting Stock pledged under the Security
Agreement and (y) do not affect the interests of the Bank under the Loan
Documents or in the Collateral in a materially adverse manner; and

 

(b)                            permit the Obligations to cease qualifying as
“Senior Debt”, “Designated Senior Debt” or a similar term under and as defined
in any documentation governing any Subordinated Debt.

 

Section 8.24.                 Post-Closing Covenant.  Notwithstanding anything
to the contrary contained in any Loan Document, the Borrower shall deliver, upon
request of the Bank, landlord’s waivers, in form and substance reasonably
satisfactory to the Bank, with respect to the Loan Parties’ leased property.

 

66

--------------------------------------------------------------------------------


 

SECTION 9.                                             EVENTS OF DEFAULT AND
REMEDIES.

 

Section 9.1.                Events of Default.  Any one or more of the following
shall constitute an “Event of Default” hereunder:

 

(a)                            default in the payment when due of all or any
part of the principal of any Loan (whether at the stated maturity thereof or at
any other time provided for in this Agreement) or of any Reimbursement
Obligation, or default for a period of three (3) Business Days in the payment
when due of any interest, fee or other Obligation payable hereunder or under any
other Loan Document;

 

(b)                            default in the observance or performance of any
covenant set forth in Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.13,
8.14, 8.15, 8.17, 8.18, 8.19, 8.21, 8.22, 8.23 or 8.24 of this Agreement or of
any provision in any Loan Document dealing with the use, disposition or
remittance of the proceeds of Collateral or requiring the maintenance of
insurance thereon;

 

(c)                             default in the observance or performance of any
other provision hereof or of any other Loan Document which is not remedied
within thirty (30) days after the earlier of (i) the date on which such failure
shall first become known to any Responsible Officer of any Loan Party or
(ii) written notice thereof is given to the Borrower by the Bank;

 

(d)                            any representation or warranty made herein or in
any other Loan Document or in any certificate furnished to the Bank pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;

 

(e)                             (i) any event occurs or condition exists (other
than those described in subsections (a) through (d) above) which is specified as
an event of default under any of the other Loan Documents, or (ii) any of the
Loan Documents shall for any reason not be or shall cease to be in full force
and effect or is declared to be null and void, or (iii) any of the Collateral
Documents shall for any reason fail to create a valid and perfected first
priority Lien in favor of the Bank in any Collateral purported to be covered
thereby except as expressly permitted by the terms hereof, or (iv) any Loan
Party takes any action for the purpose of terminating, repudiating or rescinding
any Loan Document executed by it or any of its obligations thereunder, or
(v) any Loan Party or any Subsidiary of a Loan Party makes any payment on
account of any Subordinated Debt which is prohibited under the terms of any
instrument subordinating such Subordinated Debt to any Secured Obligations, or
any subordination provision in any document or instrument (including, without
limitation, any intercreditor or subordination agreement) relating to any
Subordinated Debt shall cease to be in full force and effect, or any Person
(including the holder of any Subordinated Debt) shall contest in any manner the
validity, binding nature or enforceability of any such provision;

 

67

--------------------------------------------------------------------------------


 

(f)                             default shall occur under any Material
Indebtedness issued, assumed or guaranteed by any Loan Party or any Subsidiary
of a Loan Party, or under any indenture, agreement or other instrument under
which the same may be issued, and such default shall continue for a period of
time sufficient to permit the acceleration of the maturity of any such Material
Indebtedness (whether or not such maturity is in fact accelerated), or any such
Material Indebtedness shall not be paid when due (whether by demand, lapse of
time, acceleration or otherwise);

 

(g)                             (i) any judgment or judgments, writ or writs or
warrant or warrants of attachment, or any similar process or processes, shall be
entered or filed against any Loan Party or any Subsidiary of a Loan Party, or
against any of their respective Property, in an aggregate amount for all such
Persons in excess of $250,000 (except to the extent fully covered by insurance
pursuant to which the insurer has accepted liability therefor in writing), and
which remains undischarged, unvacated, unbonded or unstayed for a period of
30 days, or any action shall be legally taken by a judgment creditor to attach
or levy upon any Property of any Loan Party or any Subsidiary of a Loan Party to
enforce any such judgment, or (ii) any Loan Party or any Subsidiary of a Loan
Party shall fail within thirty (30) days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal or otherwise being appropriately contested
in good faith by proper proceedings diligently pursued;

 

(h)                            any Loan Party or any Subsidiary of a Loan Party,
or any member of its Controlled Group, shall fail to pay when due an amount or
amounts aggregating for all such Persons in excess of $250,000 which it shall
have become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or
notice of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $250,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by any Loan Party or any Subsidiary of a Loan
Party, or any other member of its Controlled Group, any plan administrator or
any combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any Loan Party or any Subsidiary of a Loan Party,
or any member of its Controlled Group, to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within thirty (30) days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;

 

(i)                            any Change of Control shall occur;

 

(j)                           any Loan Party or any Subsidiary of a Loan Party
shall (i) have entered involuntarily against it an order for relief under the
United States Bankruptcy Code, as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(v) institute any

 

68

--------------------------------------------------------------------------------


 

proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any corporate or similar action in furtherance of
any matter described in parts (i) through (v) above, or (vii) fail to contest in
good faith any appointment or proceeding described in Section 9.1(k); or

 

(k)                            a custodian, receiver, trustee, examiner,
liquidator or similar official shall be appointed for any Loan Party or any
Subsidiary of a Loan Party, or any substantial part of any of its Property, or a
proceeding described in Section 9.1(j)(v) shall be instituted against any Loan
Party or any Subsidiary of a Loan Party, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days.

 

Section 9.2.                Non-Bankruptcy Defaults.  When any Event of Default
(other than those described in subsection (j) or (k) of Section 9.1 with respect
to the Borrower) has occurred and is continuing, the Bank may, by written notice
to the Borrower: (a) terminate the remaining Commitments and all other
obligations of the Bank hereunder on the date stated in such notice (which may
be the date thereof); (b) declare the principal of and the accrued interest on
all outstanding Loans to be forthwith due and payable and thereupon all
outstanding Loans, including both principal and interest thereon, shall be and
become immediately due and payable together with all other amounts payable under
the Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) demand that the Borrower immediately deliver to the Bank Cash
Collateral in an amount equal to 105% of the aggregate amount of each Letter of
Credit then outstanding, and the Borrower agrees to immediately make such
payment and acknowledges and agrees that the Bank would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Bank shall have the right to require the Borrower to specifically perform such
undertaking whether or not any drawings or other demands for payment have been
made under any Letter of Credit.  In addition, the Bank may exercise all rights
and remedies available to it under the Loan Documents or applicable law or
equity when any such Event of Default has occurred and is continuing.

 

Section 9.3.                Bankruptcy Defaults.  When any Event of Default
described in subsections (j) or (k) of Section 9.1 with respect to the Borrower
has occurred and is continuing, then all outstanding Loans shall immediately
become due and payable together with all other amounts payable under the Loan
Documents without presentment, demand, protest or notice of any kind, the
obligation of the Bank to extend further credit pursuant to any of the terms
hereof shall immediately terminate and the Borrower shall immediately deliver to
the Bank Cash Collateral in an amount equal to 105% of the aggregate amount of
each Letter of Credit then outstanding, the Borrower acknowledging and agreeing
that the Bank would not have an adequate remedy at law for failure by the
Borrower to honor any such demand and that the Bank shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
draws or other demands for payment have been made under any of the Letters of
Credit. In addition, the Bank may exercise all rights and remedies available to
it under the Loan Documents or applicable law or equity when any such Event of
Default has occurred and is continuing.

 

69

--------------------------------------------------------------------------------


 

Section 9.4.                Collateral for Undrawn Letters of Credit.  (a) If
the prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under any of Sections 2.3(b), 2.8(b), 9.2 or 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Bank as provided in subsection (b) below.

 

(b)              All amounts prepaid pursuant to subsection (a) above shall be
held by the Bank in one or more separate collateral accounts (each such account,
and the credit balances, properties, and any investments from time to time held
therein, and any substitutions for such account, any certificate of deposit or
other instrument evidencing any of the foregoing and all proceeds of and
earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Bank (to the extent
available) to, the reimbursement of any payment under any Letter of Credit then
or thereafter made by the Bank, and to the payment of the unpaid balance of all
other Secured Obligations.  The Collateral Account shall be held in the name of
and subject to the exclusive dominion and control of the Bank.  If and when
requested by the Borrower, the Bank shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one year or less, provided that the Bank is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the Bank.  If the Borrower shall
have made payment of all obligations referred to in subsection (a) above
required under Section 2.8(b), at the request of the Borrower the Bank shall
release to the Borrower amounts held in the Collateral Account so long as at the
time of the release and after giving effect thereto no Default exists.  After
all Letters of Credit have expired or been cancelled and the expiration or
termination of all Commitments, at the request of the Borrower, the Bank shall
release any remaining amounts held in the Collateral Account following payment
in full in cash of all Secured Obligations.

 

Section 9.5.                Post-Default Collections.  Anything contained herein
or in the other Loan Documents to the contrary notwithstanding (including,
without limitation, Section 2.8(b)), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral and payments made
under or in respect of the Guaranty Agreements received, in each instance, by
the Bank after acceleration or the final maturity of the Obligations or
termination of the Commitments as a result of an Event of Default shall be
remitted to the Bank and applied in the Bank’s discretion.

 

SECTION 10.                                      THE GUARANTEES.

 

Section 10.1.                 The Guarantees.  To induce the Bank to provide the
credits described herein and in consideration of benefits expected to accrue to
the Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Borrower and each
Subsidiary party hereto (including any Subsidiary executing an Additional
Guarantor Supplement in the form attached hereto as Exhibit F or such other form
acceptable to the Bank) and the Borrower (as to the Secured Obligations of
another

 

70

--------------------------------------------------------------------------------


 

Loan Party) hereby unconditionally and irrevocably guarantees jointly and
severally to the Bank and its Affiliates, the due and punctual payment of all
present and future Secured Obligations, including, but not limited to, the due
and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents and
the due and punctual payment of all Hedging Liability and Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding); provided, however,
that, with respect to any Guarantor, its Guarantee of Hedging Liability of any
Loan Party shall exclude all Excluded Swap Obligations.  In case of failure by
the Borrower or other obligor punctually to pay any Secured Obligations
guaranteed hereby, each Guarantor hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.

 

Section 10.2.                 Guarantee Unconditional.  The obligations of each
Guarantor under this Section 10 shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged, or
otherwise affected by:

 

(a)                            any extension, renewal, settlement, compromise,
waiver, or release in respect of any obligation of any Loan Party or other
obligor or of any other guarantor under this Agreement or any other Loan
Document or by operation of law or otherwise;

 

(b)                            any modification or amendment of or supplement to
this Agreement or any other Loan Document or any agreement relating to Hedging
Liability or Bank Product Obligations;

 

(c)                             any change in the corporate existence,
structure, or ownership of, or any insolvency, bankruptcy, reorganization, or
other similar proceeding affecting, any Loan Party or other obligor, any other
guarantor, or any of their respective assets, or any resulting release or
discharge of any obligation of any Loan Party or other obligor or of any other
guarantor contained in any Loan Document;

 

(d)                            the existence of any claim, set-off, or other
rights which any Loan Party or other obligor or any other guarantor may have at
any time against the Bank or any other Person, whether or not arising in
connection herewith;

 

(e)                             any failure to assert, or any assertion of, any
claim or demand or any exercise of, or failure to exercise, any rights or
remedies against any Loan Party or other obligor, any other guarantor, or any
other Person or Property;

 

71

--------------------------------------------------------------------------------


 

(f)                           any application of any sums by whomsoever paid or
howsoever realized to any obligation of any Loan Party or other obligor,
regardless of what obligations of any Loan Party or other obligor remain unpaid;

 

(g)                             any invalidity or unenforceability relating to
or against any Loan Party or other obligor or any other guarantor for any reason
of this Agreement or of any other Loan Document or any agreement relating to
Hedging Liability or Bank Product Obligations or any provision of applicable law
or regulation purporting to prohibit the payment by any Loan Party or other
obligor or any other guarantor of the principal of or interest on any Loan or
any Reimbursement Obligation or any other amount payable under the Loan
Documents or any agreement relating to Hedging Liability or Bank Product
Obligations; or

 

(h)                            any other act or omission to act or delay of any
kind by the Bank or any other Person or any other circumstance whatsoever that
might, but for the provisions of this subsection, constitute a legal or
equitable discharge of the obligations of any Guarantor under this Section 10.

 

Section 10.3.                 Discharge Only upon Payment in Full; Reinstatement
in Certain Circumstances.  Each Guarantor’s obligations under this Section 10
shall remain in full force and effect until the Commitments are terminated, all
Letters of Credit have expired, and the principal of and interest on the Loans
and all other amounts payable by the Borrower and the other Loan Parties under
this Agreement and all other Loan Documents and, if then outstanding and unpaid,
all Hedging Liability and Bank Product Obligations shall have been paid in
full.  If at any time any payment of the principal of or interest on any Loan or
any Reimbursement Obligation or any other amount payable by any Loan Party or
other obligor or any guarantor under the Loan Documents or any agreement
relating to Hedging Liability or Bank Product Obligations is rescinded or must
be otherwise restored or returned upon the insolvency, bankruptcy, or
reorganization of such Loan Party or other obligor or of any guarantor, or
otherwise, each Guarantor’s obligations under this Section 10 with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time.

 

Section 10.4.                 Subrogation.  Each Guarantor agrees it will not
exercise any rights which it may acquire by way of subrogation by any payment
made hereunder, or otherwise, until all the Secured Obligations shall have been
paid in full subsequent to the termination of all the Commitments and expiration
of all Letters of Credit.  If any amount shall be paid to a Guarantor on account
of such subrogation rights at any time prior to the later of (x) the payment in
full of the Secured Obligations and all other amounts payable by the Loan
Parties hereunder and the other Loan Documents and (y) the termination of the
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of the Bank (and its Affiliates) and shall forthwith be
paid to the Bank (and its Affiliates) or be credited and applied upon the
Secured Obligations, whether matured or unmatured, in accordance with the terms
of this Agreement.

 

Section 10.5.                 Subordination.  Each Guarantor (each referred to
herein as a “Subordinated Creditor”) hereby subordinates the payment of all
indebtedness, obligations, and liabilities of the

 

72

--------------------------------------------------------------------------------


 

Borrower or other Loan Party owing to such Subordinated Creditor, whether now
existing or hereafter arising, to the indefeasible payment in full in cash of
all Secured Obligations.  During the existence of any Event of Default, subject
to Section 10.4, any such indebtedness, obligation, or liability of the Borrower
or other Loan Party owing to such Subordinated Creditor shall be enforced and
performance received by such Subordinated Creditor as trustee for the benefit of
the holders of the Secured Obligations and the proceeds thereof shall be paid
over to the Bank for application to the Secured Obligations (whether or not then
due), but without reducing or affecting in any manner the liability of such
Guarantor under this Section 10.

 

Section 10.6.                 Waivers.  Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest, and any notice not provided for
herein, as well as any requirement that at any time any action be taken by the
Bank or any other Person against the Borrower or any other Loan Party or other
obligor, another guarantor, or any other Person.

 

Section 10.7.                    Limit on Recovery.  Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under this
Section 10 shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under this Section 10 void or voidable under
applicable law, including, without limitation, fraudulent conveyance law.

 

Section 10.8.                 Stay of Acceleration.  If acceleration of the time
for payment of any amount payable by the Borrower or other Loan Party or other
obligor under this Agreement or any other Loan Document, or under any agreement
relating to Hedging Liability or Bank Product Obligations, is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower or such other Loan
Party or obligor, all such amounts otherwise subject to acceleration under the
terms of this Agreement or the other Loan Documents, or under any agreement
relating to Hedging Liability or Bank Product Obligations, shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Bank.

 

Section 10.9.                 Benefit to Guarantors.  The Loan Parties are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower and the other Loan Parties
has a direct impact on the success of each other Loan Party.  Each Guarantor
will derive substantial direct and indirect benefit from the extensions of
credit hereunder, and each Guarantor acknowledges that this guarantee is
necessary or convenient to the conduct, promotion and attainment of its
business.

 

Section 10.10.                  Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guaranty in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until discharged in accordance with Section 10.3.  Each
Qualified ECP Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

73

--------------------------------------------------------------------------------


 

SECTION 11.                                      COLLATERAL.

 

Section 11.1.                 Collateral.  The Secured Obligations shall be
secured by valid, perfected, and enforceable Liens on all right, title, and
interest of each Loan Party in all of its real property, personal property, and
fixtures, whether now owned or hereafter acquired or arising, and all proceeds
thereof; provided, however, that:  (i) the Collateral shall not include Excluded
Property, (ii) until an Event of Default has occurred and is continuing and
thereafter until otherwise required by the Bank, Liens on vehicles or other
goods which are subject to a certificate of title law need not be perfected
provided that the total value of such property at any one time not so perfected
shall not exceed $500,000 in the aggregate, and (iii) the Collateral need not
include (or be perfected if a Lien is granted) those assets of any Loan Party as
to which the Bank in its sole discretion determines that the cost of obtaining a
security interest in or perfection thereof are excessive in relation to the
value of the security to be afforded thereby.  Each Loan Party acknowledges and
agrees that the Liens on the Collateral shall be granted to the Bank and shall
be valid and perfected first priority Liens (to the extent perfection by filing,
registration, recordation, possession or control is required herein or in any
other Loan Document) subject to the proviso appearing at the end of the
preceding sentence and to Liens permitted by Section 8.8, in each case pursuant
to one or more Collateral Documents from such Persons, each in form and
substance satisfactory to the Bank.

 

Section 11.2.                 Depository Banks.  Within one hundred eighty (180)
days of the Closing Date, each Loan Party shall maintain the Bank (or one of its
Affiliates) as its primary depository bank, including for its principal
operating, administrative, cash management, lockbox arrangements, collection
activity, and other deposit accounts for the conduct of its business.  Except
for Excluded Deposit Accounts, all deposit accounts shall be maintained with the
Bank or such other bank(s) reasonably acceptable to the Bank subject to deposit
account control agreements in favor of the Bank on terms reasonably satisfactory
to the Bank (all such deposit accounts maintained with the Bank or with such
other bank(s) subject to a deposit account control agreement being hereinafter
collectively referred to as the “Assigned Accounts”).  Each Loan Party shall
make such arrangements as may be reasonably requested by the Bank to assure that
all proceeds of the Collateral are deposited (in the same form as received) in
one or more Assigned Accounts.  Any proceeds of Collateral received by any Loan
Party shall be promptly deposited into an Assigned Account and, until so
deposited, shall be held by it in trust for the Bank.  Each Loan Party
acknowledges and agrees that the Bank has (and is hereby granted to the extent
it does not already have) a Lien on each Assigned Account and all funds
contained therein to secure the Secured Obligations.  The Bank agrees with the
Loan Parties that if and so long as no Default has occurred or is continuing,
amounts on deposit in the Assigned Accounts will (subject to the rules and
regulations as from time to time in effect applicable to such demand deposit
accounts) be made available to the relevant Loan Party for use in the conduct of
its business.  Upon the occurrence of a Default, the Bank may apply the funds on
deposit in any and all such Assigned Accounts to the Secured Obligations
(whether or not then due).

 

74

--------------------------------------------------------------------------------


 

Section 11.3.                 Liens on Real Property.  In the event that any
Loan Party owns or hereafter acquires any real property (other than Excluded
Property), such Loan Party shall execute and deliver to the Bank a mortgage or
deed of trust acceptable in form and substance to the Bank for the purpose of
granting to the Bank (or a security trustee therefor) a Lien on such real
property to secure the Secured Obligations, shall pay all taxes, costs, and
expenses incurred by the Bank in recording such mortgage or deed of trust, and
shall supply to the Bank at the Borrower’s cost and expense a survey,
environmental report, hazard insurance policy, appraisal report, and a
mortgagee’s policy of title insurance from a title insurer acceptable to the
Bank insuring the validity of such mortgage or deed of trust and its status as a
first Lien (subject to Liens permitted by this Agreement) on the real property
encumbered thereby and such other instrument, documents, certificates, and
opinions reasonably required by the Bank in connection therewith.

 

Section 11.4.                 Further Assurances.  Each Loan Party agrees that
it shall, from time to time at the request of the Bank, execute and deliver such
documents and do such acts and things as the Bank may reasonably request in
order to provide for or perfect or protect such Liens on the Collateral.  In the
event any Loan Party forms or acquires any other Subsidiary after the date
hereof, except as otherwise provided in the definition of Guarantor, the Loan
Parties shall promptly upon such formation or acquisition cause such newly
formed or acquired Subsidiary to execute a Guaranty Agreement and such
Collateral Documents as the Bank may then require, and the Loan Parties shall
also deliver to the Bank, or cause such Subsidiary to deliver to the Bank, at
the Borrower’s cost and expense, such other instruments, documents,
certificates, and opinions reasonably required by the Bank in connection
therewith.

 

SECTION 12.                                      MISCELLANEOUS.

 

Section 12.1.                 Notices.  (a) Notices Generally.  Except in the
case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email as follows:

 

(i)                            if to the Borrower or any other Loan Party, to it
at Willdan Group, Inc., 2401 East Katella Avenue, Suite 300, Anaheim, California
92806, Attention of Stacy McLaughlin (Telephone No. (714) 940-6349), email:
smclaughlin@willdan.com; and

 

(ii)                              if to the Bank, to BMO Harris Bank N.A. at 111
West Monroe, Chicago, Illinois 60603, Attention of Jennifer Guidi (Telephone
No. (312) 461-2272), email: Jennifer.Guidi@bmo.com.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

 

75

--------------------------------------------------------------------------------

 

(b)              Electronic Communications.  The Bank or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.  Unless the Bank otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)              Change of Address, etc.  Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.

 

Section 12.2.                 Amendments, Etc.  No amendment, modification,
termination or waiver of any provision of this Agreement or of any other Loan
Document, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the Bank. 
No notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

 

Section 12.3.                 Costs and Expenses; Indemnification.  (a) Costs
and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Bank and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Bank), and shall pay all fees and time
charges and disbursements for attorneys who may be employees of the Bank, in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including, without limitation, such fees and expenses incurred in
connection with (x) the creation, perfection or protection of the Liens under
the Loan Documents (including all title insurance fees and all search, filing
and recording fees) and (y) environmental assessments, insurance reviews,
collateral audits and valuations, and field exams as provided herein, (ii) all
reasonable out-of-pocket expenses incurred by the Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out-of-pocket expenses incurred by the
Bank (including the fees, charges and disbursements of any counsel for the
Bank), and shall pay all fees and time charges for attorneys who may be
employees of the Bank, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit (including all such costs and expenses
incurred in connection with any proceeding under the United States Bankruptcy
Code involving the Borrower or any other Loan Party as a debtor thereunder).

 

76

--------------------------------------------------------------------------------


 

(b)              Indemnification by the Loan Parties.  Each Loan Party shall
indemnify the Bank and its Related Parties (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including any
third party or the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, the administration and enforcement of this
Agreement and the other Loan Documents (including all such costs and expenses
incurred in connection with any proceeding under the United States Bankruptcy
Code involving the Borrower or any other Loan Party as a debtor thereunder),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Bank to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any
Environmental Claim or Environmental Liability, including with respect to the
actual or alleged presence or Release of Hazardous Materials on or from any
property owned or operated by any Loan Party or any of its Subsidiaries, related
in any way to any Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto (including, without
limitation, any settlement arrangement arising from or relating to the
foregoing); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction. 
This subsection (b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)              Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Loan Parties shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

77

--------------------------------------------------------------------------------


 

(d)              Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.

 

(e)              Survival.  Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.

 

Section 12.4.                 No Waiver, Cumulative Remedies.  No delay or
failure on the part of the Bank or on the part of the holder or holders of any
of the Obligations in the exercise of any power or right under any Loan Document
shall operate as a waiver thereof or as an acquiescence in any default, nor
shall any single or partial exercise of any power or right preclude any other or
further exercise thereof or the exercise of any other power or right.  The
rights and remedies hereunder of the Bank and of the holder or holders of any of
the Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.

 

Section 12.5.                 Right of Setoff.  In addition to any rights now or
hereafter granted under the Loan Documents or applicable law and not by way of
limitation of any such rights, if an Event of Default shall have occurred and be
continuing, the Bank and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by the Bank or any such
Affiliate, to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such the Bank or their its Affiliates, irrespective of whether or not the Bank
or such Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
the Bank different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness.  The rights of the Bank and its respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that the Bank or its respective Affiliates
may have.  The Bank agrees to notify the Borrower promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

Section 12.6.                 Survival of Representations.  All representations
and warranties made herein or in any other Loan Document or in certificates
given pursuant hereto or thereto shall survive the execution and delivery of
this Agreement and the other Loan Documents, and shall continue in full force
and effect with respect to the date as of which they were made as long as any
credit is in use or available hereunder.

 

Section 12.7.                 Survival of Indemnities.  All indemnities and
other provisions relative to reimbursement to the Bank of amounts sufficient to
protect the yield of the Bank with respect to the Loans and Letters of Credit,
including, but not limited to, Sections 4.1, 4.4, 4.5, and 12.3, shall survive
the termination of this Agreement and the other Loan Documents and the payment
of the Obligations.

 

78

--------------------------------------------------------------------------------


 

Section 12.8.                 Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Bank, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 7.2, this Agreement shall become
effective when it shall have been executed by the Bank and when the Bank shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (e.g., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 12.9.                 Headings. Section headings used in this Agreement
are for reference only and shall not affect the construction of this Agreement.

 

Section 12.10.                  Severability of Provisions.  Any provision of
any Loan Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

Section 12.11.                  Construction.  The parties acknowledge and agree
that the Loan Documents shall not be construed more favorably in favor of any
party hereto based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION
WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE COVENANTS AND
AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE
COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL DOCUMENTS.

 

Section 12.12.                  Excess Interest.  Notwithstanding any provision
to the contrary contained herein or in any other Loan Document, no such
provision shall require the payment or permit the collection of any amount of
interest in excess of the maximum amount of interest permitted by applicable law
to be charged for the use or detention, or the forbearance in the collection, of
all or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”).  If any Excess
Interest is provided for, or is adjudicated to be provided for, herein or in any
other Loan Document, then in such event (a) the provisions of this Section shall
govern and control, (b) neither the Borrower nor any guarantor or endorser shall
be obligated to pay any Excess Interest, (c) any Excess Interest that the Bank
may have received

 

79

--------------------------------------------------------------------------------


 

hereunder shall, at the option of the Bank, be (i) applied as a credit against
the then outstanding principal amount of Obligations hereunder and accrued and
unpaid interest thereon (not to exceed the maximum amount permitted by
applicable law), (ii) refunded to the Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither the Borrower nor any guarantor or endorser shall have any
action against the Bank for any damages whatsoever arising out of the payment or
collection of any Excess Interest.  Notwithstanding the foregoing, if for any
period of time interest on any of Borrower’s Obligations is calculated at the
Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on the Borrower’s Obligations shall remain at the Maximum Rate
until the Bank has received the amount of interest which the Bank would have
received during such period on the Borrower’s Obligations had the rate of
interest not been limited to the Maximum Rate during such period.

 

Section 12.13.                  No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Loan Party and its Subsidiaries and the the Bank is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan Documents, irrespective of whether the Bank has
advised or is advising any Loan Party or any of its Subsidiaries on other
matters, (ii) the arranging and other services regarding this Agreement provided
by the Bank are arm’s-length commercial transactions between such Loan Parties
and their Affiliates, on the one hand, and the Bank, on the other hand,
(iii) each Loan Party has consulted its own legal, accounting, regulatory and
tax advisors to the extent that it has deemed appropriate and (iv) each Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Bank is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Loan Party or any of its Affiliates, or any other Person; (ii) the Bank has no
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Bank and its respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of any Loan Party and its Affiliates, and the Bank has no obligation to disclose
any of such interests to any Loan Party or its Affiliates.  To the fullest
extent permitted by law, each Loan Party hereby waives and releases any claims
that it may have against the Bank with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

Section 12.14.                  Binding Nature; Governing Law; Jurisdiction;
Consent to Service of Process.  (a) THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS (EXCEPT AS OTHERWISE SPECIFIED THEREIN), AND THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

80

--------------------------------------------------------------------------------


 

(b)              Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
United States District Court for the Northern District of Illinois and of any
Illinois State court sitting in the City of Chicago,and any appellate court from
any thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such Illinois
State court or, to the extent permitted by applicable Legal Requirements, in
such federal court.  Each party hereto hereby agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Legal Requirements.  Nothing in this Agreement or any other Loan
Document or otherwise shall affect any right that the Bank may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any Guarantor or its respective properties in
the courts of any jurisdiction.

 

(c)              Each Loan Party hereby irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Legal Requirements, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 12.14(b).  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)              Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopy or e-mail) in
Section 12.1.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.

 

Section 12.15.                  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

81

--------------------------------------------------------------------------------


 

Section 12.16.                  USA Patriot Act.  The Bank hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify, and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Bank to identify the Borrower in accordance with the Act.

 

Section 12.17.                  Confidentiality.  The Bank agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating any Loan Party or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Bank or any of its
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.  For purposes of this Section, “Information” means all information
received from a Loan Party or any of its Subsidiaries relating to a Loan Party
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Bank on a nonconfidential basis prior
to disclosure by a Loan Party or any of its Subsidiaries; provided that, in the
case of information received from a Loan Party or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

[SIGNATURE PAGES TO FOLLOW]

 

82

--------------------------------------------------------------------------------


 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

 

 

“BORROWER”

 

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

President and Chief Executive Officer

 

 

 

“GUARANTORS”

 

 

 

ELECTROTEC OF NY ELECTRICAL INC.

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

 

PUBLIC AGENCY RESOURCES

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN ENERGY SOLUTIONS

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN ENGINEERING

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WILLDAN ENGINEERS AND CONSTRUCTORS

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN FINANCIAL SERVICES

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN HOMELAND SOLUTIONS

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN INFRASTRUCTURE

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN LIGHTING & ELECTRIC, INC.

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN LIGHTING & ELECTRIC OF CALIFORNIA

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WILLDAN LIGHTING & ELECTRIC OF WASHINGTON, INC.

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

“BANK”

 

 

 

BMO HARRIS BANK N.A.

 

 

 

 

 

 

By

/s/ Brian Russ

 

 

Name

Brian Russ

 

 

Title

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF BORROWING

 

Date:                       ,       

 

To:

BMO Harris Bank N.A., as lender under the Credit Agreement dated as of March 24,
2014 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), by and among Willdan Group, Inc. (the “Borrower”), the Guarantors
party thereto, and BMO Harris Bank N.A. (the “Bank”)

 

 

Ladies and Gentlemen:

 

The Borrower refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives the Bank notice irrevocably,
pursuant to Section 2.6 of the Credit Agreement, of the Borrowing specified
below:

 

1.                          The Business Day of the proposed Borrowing is
                      ,         .

 

2.                          The aggregate amount of the proposed Borrowing is
$                            .

 

3.                          The Borrowing is being advanced under the
[Revolving] [Delayed Draw Term Loan] Facility.

 

4.                          The Borrowing is to be comprised of
$                       of [Base Rate] [Eurodollar] Loans.

 

[5.                      The duration of the Interest Period for the Eurodollar
Loans included in the Borrowing shall be                          months.]

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed Borrowing, before and after
giving effect thereto and to the application of the proceeds therefrom:

 

(a)                            the representations and warranties contained in
Section 6 of the Credit Agreement are true and correct in all material respects
(where not already qualified by materiality, otherwise in all respects) as
though made on and as of such date (except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct in all material respects (where not already qualified by materiality,
otherwise in all respects) as of such earlier date); and

 

--------------------------------------------------------------------------------


 

(b)                            no Default has occurred and is continuing or
would result from such proposed Borrowing.

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF CONTINUATION/CONVERSION

 

Date:  March 24, 2014

 

To:

BMO Harris Bank N.A., as lender under the Credit Agreement dated as of March 24,
2014 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), by and among Willdan Group, Inc. (the “Borrower”), the Guarantors
party thereto, and BMO Harris Bank N.A. (the “Bank”)

 

 

Ladies and Gentlemen:

 

The Borrower refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives the Bank notice irrevocably,
pursuant to Section 2.6 of the Credit Agreement, of the [conversion]
[continuation] of the Loans specified herein, that:

 

1.                          The conversion/continuation Date is
                    , 201 .

 

2.                          The aggregate amount of the [Revolving] [Delayed
Draw Term] Loans to be [converted] [continued] is $                            .

 

3.                          The Loans are to be [converted into] [continued as]
[Eurodollar] [Base Rate] Loans.

 

4.                          [If applicable:]  The duration of the Interest
Period for the [Revolving] [Delayed Draw Term] Loans included in the
[conversion] [continuation] shall be                    months.

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

DELAYED DRAW TERM NOTE

 

U.S. $2,500,000

March 24, 2014

 

FOR VALUE RECEIVED, the undersigned, WILLDAN GROUP, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to BMO Harris Bank N.A. (the “Lender”)
or its registered assigns at the principal office of the Lender in
Chicago, Illinois (or such other location as the Lender may designate to the
Borrower), in immediately available funds, the principal sum of Two Million Five
Hundred Thousand and 00/100 Dollars ($2,500,000) or, if less, the aggregate
unpaid principal amount of all Delayed Draw Term Loans made or maintained by the
Lender to the Borrower pursuant to the Credit Agreement, in installments in the
amounts called for by Section 2.7(a) of the Credit Agreement, together with
interest on the principal amount of such Delayed Draw Term Loan from time to
time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement.

 

This Delayed Draw Term Note (this “Note”) is the Delayed Draw Term Note referred
to in the Credit Agreement dated as of March 24, 2014, by and among the
Borrower, the Guarantors party thereto, and the Lender (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), and this Note
and the holder hereof are entitled to all the benefits and security provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof.  All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement.  This Note shall be governed by and construed in accordance with the
internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

REVOLVING NOTE

 

U.S. $7,500,000

March 24, 2014

 

FOR VALUE RECEIVED, the undersigned, WILLDAN GROUP, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to BMO Harris Bank N.A. (the “Lender”)
or its registered assigns on the Revolving Credit Termination Date of the
hereinafter defined Credit Agreement, at the principal office of the Lender in
Chicago Illinois (or such other location as the Lender may designate to the
Borrower), in immediately available funds, the principal sum of Seven Million
Five Hundred Thousand and 00/100 Dollars ($7,500,000) or, if less, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of each Revolving Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the
Credit Agreement.

 

This Revolving Note (this “Note”) is the Revolving Note referred to in the
Credit Agreement dated as of March 24, 2014, by and among the Borrower, the
Guarantors party thereto, and the Lender (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), and this Note and the
holder hereof are entitled to all the benefits and security provided for thereby
or referred to therein, to which Credit Agreement reference is hereby made for a
statement thereof.  All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement.  This
Note shall be governed by and construed in accordance with the internal laws of
the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

WILLDAN GROUP, INC.

 

BORROWING BASE CERTIFICATE

 

To:

BMO Harris Bank N.A., as lender under the Credit Agreement dated as of March 24,
2014 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), by and among Willdan Group, Inc. (the “Borrower”), the Guarantors
party thereto, and BMO Harris Bank N.A. (the “Bank”)

 

 

This Borrowing Base Certificate is furnished to the Bank pursuant to the Credit
Agreement.  Unless otherwise defined herein, the terms used in this Borrowing
Base Certificate and on any attachments to this Borrowing Base Certificate shall
have the meanings ascribed thereto in the Credit Agreement.

 

The computations set forth in this Borrowing Base Certificate and on any
attachments to this Borrowing Base Certificate are, to the knowledge of the
Borrower, true, complete and correct as of the date of this Certificate and have
been made in accordance with the relevant sections of the Credit Agreement.

 

SEE ATTACHED WORKSHEET FOR BORROWING BASE CALCULATION.

 

In the event of a conflict between the attached calculations and any
certifications relating thereto and the Credit Agreement and related definitions
used in calculating the Borrowing Base, the Credit Agreement and such related
definitions shall govern and control.

 

Dated as of this              day of                           , 201 .

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

WILLDAN GROUP, INC.

 

BORROWING BASE CERTIFICATE WORKSHEET

FOR CREDIT AGREEMENT DATED AS OF MARCH 24, 2014

 

CALCULATIONS AS OF                           , 201 

 

A.                        RECEIVABLES IN BORROWING BASE

 

1.

Gross Receivables

 

 

 

 

 

 

 

Less

 

 

 

 

 

 

 

(a)

Ineligible sales

 

 

 

 

 

 

 

 

(b)

Owed by an account debtor who is an Affiliate

 

 

 

 

 

 

 

 

(c)

Owed by an account debtor who is in an insolvency or reorganization proceeding

 

 

 

 

 

 

 

 

(d)

Credits/allowances

 

 

 

 

 

 

 

 

(e)

Unpaid more than 90 days from due date

 

 

 

 

 

 

 

 

(f)

Otherwise ineligible

 

 

 

 

 

 

 

2.

Total Deductions (sum of lines A1a - A1f)

 

 

 

 

 

 

3.

Eligible Receivables (line A1 minus line A2)

 

 

 

 

 

 

4.

Eligible Receivables in Borrowing Base (line A3 x .75)

 

 

 

B.                        INVENTORY IN BORROWING BASE

 

1.

Gross inventory of Finished Goods

 

 

 

 

 

 

2.

Less

 

 

 

 

 

 

 

(a)

Finished Goods not located at approved locations

 

 

 

 

 

 

 

 

(b)

Obsolete, slow moving, or not merchantable

 

 

 

 

 

 

 

 

(c)

Otherwise ineligible

 

 

 

 

 

 

 

3.

Total Deductions (sum of lines B2a - B2c above)

 

 

 

--------------------------------------------------------------------------------


 

4.

Eligible Inventory (line B1 minus line B3)

 

 

 

 

 

 

5.

Eligible Inventory in Borrowing Base (line B4 x .50)

 

 

 

C.                        RETAINAGE IN BORROWING BASE

 

1.

Eligible Retainage

 

 

 

 

 

 

2.

Eligible Retainage Base (line C1 x .50)

 

 

 

 

 

 

3.

Eligible Retainage Base in Borrowing Base (line C2 x .75)

 

 

 

D.                        TOTAL BORROWING BASE

 

1.

Line A4

 

 

 

 

 

 

2.

Line B5

 

 

 

 

 

 

3.

Line C3

 

 

 

 

 

 

4.

Sum of Lines D1, D2 and D3 (Borrowing Base)

 

 

 

E.                         REVOLVING FACILITY ADVANCES

 

1.

Revolving Loans

 

 

 

 

 

 

2.

Letters of Credit

 

 

 

 

 

 

3.

Total Outstandings (Sum of lines E1 and E2)

 

 

 

E.                         AVAILABLE BORROWING BASE COLLATERAL

 

 

(line D4 minus line E3)

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

WILLDAN GROUP, INC.

 

COMPLIANCE CERTIFICATE

 

To:

BMO Harris Bank N.A., as lender under the Credit Agreement dated as of March 24,
2014 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), by and among Willdan Group, Inc. (the “Borrower”), the Guarantors
party thereto, and BMO Harris Bank N.A. (the “Bank”)

 

 

This Compliance Certificate is furnished to the Bank pursuant to the Credit
Agreement.  Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.

 

THE BORROWER HEREBY CERTIFIES THAT:

 

1.                                      I am the duly elected
                         of Willdan Group, Inc.;

 

2.                                      I have reviewed the terms of the Credit
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;

 

3.                                      The examinations described in
paragraph 2 did not disclose, and I have no knowledge of, the existence of any
condition or the occurrence of any event which constitutes a Default during or
at the end of the accounting period covered by the attached financial statements
or as of the date of this Compliance Certificate, except as set forth below;

 

4.                                      The financial statements required by
Section 8.5 of the Credit Agreement and being furnished to the Bank concurrently
with this Compliance Certificate are true, correct and complete as of the date
and for the periods covered thereby; and

 

5.                                      The Schedule I hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Credit Agreement, all of which data and computations
are, to the best of my knowledge, true, complete and correct and have been made
in accordance with the relevant Sections of the Credit Agreement.

 

--------------------------------------------------------------------------------

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this              day of
                                     201    .

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO COMPLIANCE CERTIFICATE

 

WILLDAN GROUP, INC.

 

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT DATED AS OF MARCH 24, 2014

 

CALCULATIONS AS OF                           , 201 

 

A.

Total Leverage Ratio (Section 8.23(a))

 

 

 

 

 

1.

Total Funded Debt

$            

 

 

 

 

 

2.

Net Income for past 4 quarters

 

 

 

 

 

 

3.

Interest Expense for past 4 quarters

 

 

 

 

 

 

4.

Income taxes for past 4 quarters

 

 

 

 

 

 

5.

Depreciation and Amortization Expense for past 4 quarters

 

 

 

 

 

 

6.

Non-cash charges acceptable to Bank for past 4 quarters

 

 

 

 

 

 

7.

Non-cash charges acceptable to Bank for past 4 quarters

 

 

 

 

 

 

8.

Sum of Lines A2, A3, A4, A5 and A6 minus Line A7 (“EBITDA”)

 

 

 

 

 

 

9.

Ratio of Line A1 to A8

     :1.0

 

 

 

 

 

10.

Line A9 ratio must not exceed

2.00:1.0

 

 

 

 

 

11.

The Borrower is in compliance (circle yes or no)

yes/no

 

 

 

 

B.

Tangible Net Worth (Section 8.23(b))

 

 

 

 

 

1.

Tangible Net Worth

$            

 

 

 

 

 

2.

Line B1 shall not be less than

$            

 

 

 

 

 

3.

The Borrower is in compliance (circle yes or no)

yes/no

 

--------------------------------------------------------------------------------


 

C.

Fixed Charge Coverage Ratio (Section 8.23(c))

 

 

 

 

 

1.

Line A8 above

$            

 

 

 

 

 

2.

Rent Expense for past 4 quarters

$            

 

 

 

 

 

3.

Unfinanced Capital Expenditures for past 4 quarters

$            

 

 

 

 

 

4.

Line C1 plus Line C2 minus Line C3

$            

 

 

 

 

 

5.

Principal payments for past 4 quarters

$            

 

 

 

 

 

6.

Interest Expense paid in cash for past 4 quarters

$            

 

 

 

 

 

7.

Income taxes paid in cash for past 4 quarters

$            

 

 

 

 

 

8.

Restricted Payments paid in cash for past 4 quarters

$            

 

 

 

 

 

9.

Rent Expense for past 4 quarters

$            

 

 

 

 

 

10.

Sum of Lines C5, C6, C7, C8 and C9

$            

 

 

 

 

 

11.

Ratio of Line C4 to Line C10

     :1.0

 

 

 

 

 

12.

Line C11 ratio must not be less than

1.25:1.0

 

 

 

 

 

13.

The Borrower is in compliance (circle yes or no)

yes/no

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ADDITIONAL GUARANTOR SUPPLEMENT

 

Date:                          , 201 

 

To:

BMO Harris Bank N.A., as lender under the Credit Agreement dated as of March 24,
2014 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), by and among Willdan Group, Inc. (the “Borrower”), the Guarantors
party thereto, and BMO Harris Bank N.A. (the “Bank”)

 

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.  The undersigned, [name of Subsidiary
Guarantor], a [jurisdiction of incorporation or organization] hereby elects to
be a “Guarantor” for all purposes of the Credit Agreement, effective from the
date hereof.  The undersigned confirms that the representations and warranties
set forth in Section 6 of the Credit Agreement are true and correct [in all
material respects (where not already qualified by materiality, otherwise in all
respects)] as to the undersigned as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct in all material respects (where not already qualified
by materiality, otherwise in all respects) as of such earlier date) and the
undersigned shall comply with each of the covenants set forth in Section 8 of
the Credit Agreement applicable to it.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 10 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Bank, and it shall not be
necessary for the Bank or any of its Affiliates entitled to the benefits hereof,
to execute this Agreement or any other acceptance hereof.  [This Agreement may
be executed in any number of counterparts, and by the different parties on
different counterpart signature pages, all of which taken together shall
constitute one and the same agreement.  Any of the parties hereto may execute
this Amendment by signing any such counterpart and each of such counterparts
shall for all purposes be deemed to be an original.]  Delivery of a counterpart
[hereof/this Agreement] by facsimile transmission or by e-mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Agreement
shall be construed in accordance with and governed by the internal laws of the
State of Illinois.

 

 

Very truly yours,

 

 

 

[NAME OF SUBSIDIARY GUARANTOR]

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

FISCAL QUARTERS

 

FISCAL QUARTER

 

LAST DAY OF SUCH FISCAL QUARTER

4th Fiscal Quarter of 2013

 

December 27, 2013

1st Fiscal Quarter of 2014

 

March 28, 2014

2nd Fiscal Quarter of 2014

 

June 27, 2014

3rd Fiscal Quarter of 2014

 

September 26, 2014

4th Fiscal Quarter of 2014

 

January 2, 2015

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2

 

SUBSIDIARIES

 

NAME

 

JURISDICTION OF
ORGANIZATION

 

PERCENTAGE
OWNERSHIP

 

OWNER

 

 

 

 

 

 

 

Electrotec of NY Electrical Inc.

 

New York

 

100%

 

Willdan Lighting & Electric, Inc.

 

 

 

 

 

 

 

Public Agency Resources

 

California

 

100%

 

Willdan Group, Inc.

 

 

 

 

 

 

 

Willdan Energy Solutions

 

California

 

100%

 

Willdan Group, Inc.

 

 

 

 

 

 

 

Willdan Engineering

 

California

 

100%

 

Willdan Group, Inc.

 

 

 

 

 

 

 

Willdan Engineers and Constructors

 

California

 

100%

 

Willdan Group, Inc.

 

 

 

 

 

 

 

Willdan Financial Services

 

California

 

100%

 

Willdan Group, Inc.

 

 

 

 

 

 

 

Willdan Homeland Solutions

 

California

 

100%

 

Willdan Group, Inc.

 

 

 

 

 

 

 

Willdan Infrastructure

 

California

 

100%

 

Willdan Group, Inc.

 

 

 

 

 

 

 

Willdan Lighting & Electric, Inc.

 

Delaware

 

100%

 

Willdan Energy Solutions

 

 

 

 

 

 

 

Willdan Lighting & Electric of California

 

California

 

100%

 

Willdan Lighting & Electric, Inc.

 

 

 

 

 

 

 

Willdan Lighting & Electric of Washington, Inc.

 

Washington

 

100%

 

Willdan Lighting & Electric, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2

 

PERMITTED INVESTMENTS

 

None.

 

--------------------------------------------------------------------------------
